 
EXHIBIT 10.2
 
 
EXECUTION VERSION
 
 
 
 
 
AMENDED AND RESTATED
 
GUARANTEE AND COLLATERAL AGREEMENT
 
dated as of
 
December 15, 2006,
 
among
 
DENNY’S, INC.,
 
DENNY’S REALTY, LLC,
 
DENNY’S CORPORATION,
 
DENNY’S HOLDINGS, INC.,
 
DFO, LLC,
 
each other Subsidiary Loan Party
 
and
 
BANK OF AMERICA, N.A.,
 
as Collateral Agent
 
 
 
 
 
 
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
 

    Page

 
ARTICLE I
Definitions 
1

 
 
Section 1.01.
Credit Agreement 
1

 
 
Section 1.02.
Other Defined Terms 
2

 
ARTICLE II
Guarantee 
5

 
 
Section 2.01.
Guarantee 
5

 
 
Section 2.02.
Guarantee of Payment 
5

 
 
Section 2.03.
No Limitations, Etc 
6

 
 
Section 2.04.
Reinstatement 
8

 
 
Section 2.05.
Agreement To Pay; Subrogation 
8

 
 
Section 2.06.
Information 
8

 
ARTICLE III
Pledge of Securities 
8

 
 
Section 3.01.
Pledge 
8

 
 
Section 3.02.
Delivery of the Pledged Collateral 
9

 
 
Section 3.03.
Representations, Warranties and Covenants 
10

 
 
Section 3.04.
Certification of Limited Liability Company and Limited Partnership Interests 
11

 
 
Section 3.05.
Registration in Nominee Name; Denominations 
11

 
 
Section 3.06.
Voting Rights; Dividends and Interest, etc 
11

 
ARTICLE IV
Security Interests in Personal Property 
12

 
 
Section 4.01.
Security Interest 
12

 
 
Section 4.02.
Representations and Warranties 
14

 
 
Section 4.03.
Covenants 
15

 
 
Section 4.04.
Other Actions 
19

 
 
Section 4.05.
Covenants Regarding Patent, Trademark and Copyright Collateral 
21

 
ARTICLE V
Remedies 
23

 
 
Section 5.01.
Remedies Upon Default 
23

 
 
Section 5.02.
Application of Proceeds 
24

 
 
Section 5.03.
Grant of License to Use Intellectual Property 
25

 
 
Section 5.04.
Securities Act, etc 
25

 
 
Section 5.05.
Registration, etc 
26

 
ARTICLE VI
Indemnity, Subrogation and Subordination 
26

 
 
Section 6.01.
Indemnity and Subrogation 
26

 
 
Section 6.02.
Contribution and Subrogation 
26

 
 
Section 6.03.
Subordination 
27

 
ARTICLE VII
Miscellaneous 
27

 
 
Section 7.01.
Notices 
27

 
 
Section 7.02.
Security Interest Absolute 
27

 
 
Section 7.03.
Survival of Agreement 
27

 
 
 
i

--------------------------------------------------------------------------------

 
 
Table of Contents
(continued)
 
 

    Page

 
 
Section 7.04.
Binding Effect; Several Agreement 
28

 
 
Section 7.05.
Successors and Assigns 
28

 
 
Section 7.06.
Collateral Agent’s Fees and Expenses; Indemnification 
28

 
 
Section 7.07.
Collateral Agent Appointed Attorney-in-Fact 
29

 
 
Section 7.08.
GOVERNING LAW 
29

 
 
Section 7.09.
Waivers; Amendment 
29

 
 
Section 7.10.
WAIVER OF JURY TRIAL 
30

 
 
Section 7.11.
Severability 
30

 
 
Section 7.12.
Counterparts 
30

 
 
Section 7.13.
Headings 
31

 
 
Section 7.14.
Jurisdiction; Consent to Service of Process 
31

 
 
Section 7.15.
Termination or Release 
31

 
 
Section 7.16.
Additional Subsidiaries 
32

 
 
Section 7.17.
Right of Setoff 
32

 
 
Section 7.18.
Effect on Existing Guarantee and Collateral Agreement 
32

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
 

Schedules       Schedule I Subsidiary Loan Parties     Schedule II  Pledged
Equity Securities; Pledged Debt Securities     Schedule III Intellectual
Property     Schedule IV Insurance Requirements     Exhibits       Exhibit I
Form of Supplement to the Guarantee and Collateral Agreement     Exhibit II Form
of Perfection Certificate     Exhibit III Form Of Deposit Account Control
Agreement

 

 
 
 
iii

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated as of December 15,
2006 (this “Agreement”), among Denny’s, Inc., a California corporation, Denny’s
Realty, LLC, a Delaware limited liability company (each of the foregoing
individually, a “Borrower” and collectively, the “Borrowers”), Denny’s
Corporation, a Delaware corporation (“Parent”), Denny’s Holdings, Inc., a New
York corporation (“Denny’s Holdings”), DFO, LLC, a Delaware limited liability
company (“DFO”), each other Subsidiary Loan Party (as defined in the Credit
Agreement) and Bank of America, N.A. (“Bank of America”), as Collateral Agent
(in such capacity, the “Collateral Agent”) for the Secured Parties (as defined
below).
 
Reference is made to (a) the Guarantee and Collateral Agreement dated as of
September 21, 2004  (as amended, supplemented, waived or otherwise modified from
time to time, the “Existing Guarantee and Collateral Agreement”), among the
Denny’s, Inc., Denny’s Realty, LLC (formerly known as Denny’s Realty, Inc.),
Parent, Denny's Holdings, DFO (formerly known as DFO, Inc.), the Collateral
Agent and such other parties from time to time party thereto and (b) the Amended
and Restated Credit Agreement dated as of December 15, 2006  (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among the Borrowers, Parent, Denny’s Holdings, and DFO, as
Guarantors, the Lenders party thereto (the “Lenders”), and Bank of America, as
Administrative Agent.
 
WHEREAS, the Borrowers have requested, among other things, to amend and restate
the Existing Credit Agreement (as defined in the Credit Agreement) on the terms
and conditions set forth in the Credit Agreement and the Administrative Agent,
the Lenders and the other parties thereto are willing to amend and restate the
Existing Credit Agreement on the terms and conditions set forth in the Credit
Agreement;
 
WHEREAS, the obligations of the Lenders to enter into the Credit Agreement and
to extend credit to the Borrowers thereunder are conditioned upon, among other
things, the amendment and restatement of the Existing Guarantee and Collateral
Agreement in the form of this Agreement and the execution and delivery of this
Agreement by the parties hereto; and
 
WHEREAS, Parent and the Subsidiary Loan Parties are affiliates of the Borrowers,
will derive substantial benefits from the extension of credit to the Borrowers
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit.
 
NOW THEREFORE, the parties hereto agree that the Existing Guarantee and
Collateral Agreement is hereby amended and restated as follows:
 
 
ARTICLE I
 
 
Definitions
 
 
Section 1.01.  Credit Agreement.  (a)     Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement.  All terms defined in the New York UCC (as defined herein) and
not defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
 
(b)  The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.02.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
 
“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.
 
“Cash Management Agreement” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements.
 
“Claiming Guarantor” has the meaning assigned to such term in Section 6.02.
 
“Collateral” means Article 9 Collateral and Pledged Collateral.
 
“Collateral Agent” has the meaning assigned to such term in the preamble of this
Agreement.
 
“Contributing Guarantor” has the meaning assigned to such term in Section 6.02.
 
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that any Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
 
“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule III.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Deposit Account Bank” has the meaning assigned to such term in Section 4.04(b).
 
“Deposit Account Control Agreement” means an agreement substantially in the form
of Exhibit III, or any other form approved by the Collateral Agent, among a
Grantor, the Collateral Agent and a Sub-Agent.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person of whatever nature and
rights, warrants or options to acquire any of the foregoing.
 
“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.
 
“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including payment intangibles, all choses in action and causes of action
and all other intangible personal property of any Grantor of every kind and
nature (other than Accounts) now owned or hereafter acquired by any Grantor,
including corporate or other business records, indemnification claims, contract
rights (including rights under leases, whether entered into as lessor or lessee,
Hedging Agreements, franchise agreements and other agreements) and rights to
payment, Intellectual Property, goodwill, registrations, franchises, tax refund
claims and any letter of credit, guarantee, claim, security interest or other
security held by or granted to any Grantor to secure payment by an Account
Debtor of any of the Accounts.
 
 
5

--------------------------------------------------------------------------------

 
 
“Grantors” means Parent, the Borrowers and the Subsidiary Loan Parties.
 
“Guarantors” means Parent, the Borrowers and the Subsidiary Loan Parties.
 
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.
 
“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, commodity contract or commodity
account; provided that for purposes of this Agreement, the capital stock of
Simeus Holdings, Inc. owned by Denny’s Holdings and scheduled on Schedule 6.04
to the Credit Agreement shall not be Investment Property.
 
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, other
than those license or sublicense agreements (a) in existence on the date hereof
and (b) entered into after the date hereof, in each case that by their terms
prohibit a grant of a security interest by such Grantor as licensee thereunder;
provided that (i) in the case of clause (b), such Grantor has used commercially
reasonable efforts to prevent the inclusion of such a prohibition over such
license or sublicense and (ii) in the case of any licenses or sublicenses
excluded pursuant to clauses (a) and (b), such licenses or sublicenses,
individually or in the aggregate, are not material to the business of such
Grantor.  For the avoidance of doubt, any money or property received in respect
of any license that is not a License shall not be excluded from the Collateral
solely as a result of the exclusion of such license from the Collateral.
 
“Loan Document Obligations” means (a) the due and punctual payment by the
Borrowers of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrowers under the Credit Agreement in respect of any Letter of
Credit or any Credit-Linked Deposits, when and as due, including payments in
respect of reimbursement of disbursements, interest and fees thereon and
obligations to provide cash collateral in respect of such Letters of Credit, and
(iii) all other monetary obligations of the Borrowers to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrowers under or pursuant
to the Credit Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.
 
 
6

--------------------------------------------------------------------------------

 
 
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
 
“Obligations” means (a) Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Hedging
Agreement that, in either case, if and to the extent permitted by the Credit
Agreement (i) is in effect on the Closing Date with a counterparty that is a
Lender or an Affiliate of a Lender as of the Closing Date or (ii) is entered
into after the Closing Date with any counterparty that is a Lender or an
Affiliate of a Lender at the time such Hedging Agreement is entered into and (c)
the due and punctual payment and performance of all obligations in respect of
overdrafts and other liabilities owed to the Administrative Agent or any of its
Affiliates or any Lender arising from treasury, depositary and cash management
services in connection with any automated clearinghouse transfers of funds
(including, without limitation, any Cash Management Agreements).
 
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
 
“Patents” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III; and (b)
all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer and a legal
officer of the Borrowers.
 
“Pledged Collateral” has the meaning assigned to such term in Section 3.01.
 
“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.
 
“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
 
“Pledged Stock” has the meaning assigned to such term in Section 3.01.
 
“Secured Parties” means (a) the Lenders (and any Affiliate of any Lender to
which any obligation referred to in clause (c) of the definition of the term
“Obligations” is owed), (b) the Administrative Agent (and any Affiliate of the
Administrative Agent to which any obligation referred to in clause (c) of the
definition of the term “Obligations” is owed), (c) the Collateral Agent, (d)
each Issuing Bank, (e) each counterparty to any Hedging Agreement entered into
with a Loan Party the obligations under which constitute Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (g) the successors and assigns of each of the
foregoing.
 
 
7

--------------------------------------------------------------------------------

 
 
“Security Interest” has the meaning assigned to such term in Section 4.01.
 
“Sub-Agent” means a financial institution that has delivered to the Collateral
Agent an executed Deposit Account Control Agreement.
 
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
 
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule III; (b) all goodwill associated therewith or
symbolized thereby; and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.
 
 
ARTICLE II
 
 
Guarantee
 
 
Section 2.01.  Guarantee.  Each Guarantor hereby ratifies and affirms its
unconditional guarantee made under Section 2.01 of the Existing Guarantee and
Collateral Agreement and, for the avoidance of doubt, hereby unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations.  Each Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation.  Each Guarantor waives presentment to,
demand of payment from and protest to the Borrowers or any other Loan Party of
any of the Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment.
 
Section 2.02.  Guarantee of Payment.  Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrowers or any other Person.
 
Section 2.03.  No Limitations, Etc.  (a)     Except for termination of a
Guarantor’s obligations hereunder as expressly provided in Section 7.15, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent, the Collateral Agent or
any other Secured Party to assert any claim or demand or to exercise or enforce
any right or remedy under the provisions of any Loan Document or otherwise; (ii)
any rescission, waiver, amendment or modification of, or any release from any of
the terms or provisions of, any Loan Document or any other agreement, including
with respect to any other Guarantor under this Agreement; (iii) the failure to
perfect any security interest in, or the release of, any security held by the
Collateral Agent or any other Secured Party for the Obligations; (iv) any
default, failure or delay, wilful or otherwise, in the performance of the
Obligations; (v) any other act or omission that may or might in any manner or to
any extent vary the risk of any Guarantor or otherwise operate as a discharge of
any Guarantor as a matter of law or equity (other than the indefeasible payment
in full in cash of all the Obligations) or (vi) any law or regulation of any
jurisdiction or any other event affecting any term of a guaranteed
obligation.  Each Guarantor expressly authorizes the Secured Parties to take and
hold security for the payment and performance of the Obligations, to exchange,
waive or release any or all such security (with or without consideration), to
enforce or apply such security and direct the order and manner of any sale
thereof in their sole discretion or to release or substitute any one or more
other guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)  (i)     To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrowers or
any other Loan Party or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrowers or any other Loan Party, other than the indefeasible payment in full
in cash of all the Obligations.  The Collateral Agent may, at its election,
foreclose on any security held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrowers or any other Loan Party or exercise any other right or remedy
available to them against the Borrowers or any other Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully and indefeasibly paid in
full in cash.  To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrowers or any other Loan Party, as the case may be, or any security.
 
(ii)  Each Guarantor waives any right it may have to require the Collateral
Agent or the Lenders to proceed against any Borrower or any other Guarantor,
proceed against or exhaust any security held from any Borrower or any other
Guarantor, or pursue any other remedy in their respective power to pursue, as
well as any defense based on any claim that Guarantor’s obligations exceed or
are more burdensome than those of any Borrower.  To the extent that the laws of
the State of California may be deemed to apply to the Guarantees, the rights
which each Guarantor hereby waives include all rights of subordination,
reimbursement, indemnification and contribution and any other rights and
defenses that are or may become available to such Guarantor by reason of Section
2787 to 2855, inclusive, of the California Civil Code; provided that these
waivers shall not limit the express rights of the Guarantors that are set forth
in Sections 6.01 and 6.02 hereof.
 
(iii)  Each Guarantor understands and acknowledges that if the Collateral Agent
forecloses judicially or nonjudicially against any real property security for
the Obligations, such foreclosure could impair or destroy any right or ability
that any Guarantor may have to seek reimbursement, contribution or
indemnification for any amounts paid by such Guarantor under its Guarantee.  To
the extent that the laws of the State of California may be deemed to apply to
the Guarantees, each Guarantor further understands and acknowledges that, in the
absence of this waiver, such potential impairment or destruction of the
Guarantor’s rights, if any, may entitle the Guarantor to assert a defense to its
Guarantee based on California Code of Civil Procedure §580d as interpreted in
Union Bank v. Gradsky, (1968) 265 CA 2d 40, 71 CR 64, on the grounds, among
others, that a lender should be estopped from pursuing a guarantor when the
lender’s election to foreclose has impaired or destroyed the guarantor’s rights
of subrogation, reimbursement, contribution or indemnification rights.  By
execution of this Agreement, each Guarantor intentionally, freely, irrevocably,
and unconditionally: (A) waives and relinquishes that defense and agrees that
such Guarantor will be liable under its Guarantee even though the Collateral
Agent had foreclosed judicially or nonjudicially against any real or personal
property collateral for the Obligations or any of the Guarantees; and (B) agrees
that such Guarantor will not assert that defense in any action or proceeding
which the Collateral Agent or the Lenders may commence to enforce its
Guarantee.  Without limiting the foregoing, each Guarantor waives all rights and
defenses arising out of an election of remedies by the Collateral Agent or the
Lenders, even though that election of remedies, such as nonjudicial foreclosure
with respect to security for a guaranteed obligation, has destroyed such
Guarantor’s rights of subrogation and reimbursement against the principal or
another Guarantor by the operation of Section 580d of the California Code of
Civil Procedure.
 
 
9

--------------------------------------------------------------------------------

 
 
(iv)  To the extent that the laws of the State of California may be deemed to
apply to the Guarantees, each Guarantor intentionally, freely, irrevocably and
unconditionally waives and relinquishes all rights which may be available to it
under any provision of California law or under any California judicial decision,
including Section 580a and 726(b) of the California Code of Civil Procedure, to
seek to limit the amount of any deficiency judgment or other judgment which may
be obtained against such Guarantor under its Guarantee to not more than the
amount by which the unpaid Obligations guaranteed hereby exceed the fair market
value or fair value of any real or personal property securing said Obligations,
including, without limitation, all rights to an appraisement of, judicial or
other hearing on, or other determination of the value of said property.
 
(v)  To the extent that the laws of the State of California may be deemed to
apply to the Guarantees, and without limiting any of the other waivers and
provisions set forth herein, if the debt of any Borrower or another
Guarantor’s  Guarantee is secured by real property, each Guarantor hereby
intentionally, freely, irrevocably and unconditionally waives all rights and
defenses that Guarantor may have because the debt of such Borrower or another
Guarantor’s Guarantee is secured by real property; this means, among other
things: (A) the Collateral Agent and the Lenders may collect from that Guarantor
without first foreclosing on any real or personal property collateral pledged by
any Borrower or another Guarantor; (B) the amount of the Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is determined to be worth more than the sale price;
and (C) the Collateral Agent and the Lenders may collect from that Guarantor
even if the Collateral Agent, by foreclosing on the real property collateral,
has destroyed any right the Guarantor may have to collect from such Borrower or
another Guarantor.  This is an unconditional and irrevocable waiver of any
rights and defenses that such Guarantor may have under circumstances where the
debt of any Borrower or another Guarantor’s Guarantee is secured by real
property.  These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure.
 
Section 2.04.  Reinstatement.  Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrowers, any other Loan
Party or otherwise.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 2.05.  Agreement To Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrowers or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation.  Upon payment by any Guarantor of any sums to the Collateral Agent
as provided above, all rights of such Guarantor against the Borrowers or any
other Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.
 
Section 2.06.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrowers’ and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Collateral Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.
 
 
ARTICLE III

 
 
Pledge of Securities
 
 
Section 3.01.  Pledge.  Each Grantor hereby ratifies and affirms its pledge,
assignment and grant of security interests made pursuant to Section 3.01 of the
Existing Guarantee and Collateral Agreement, and, for the avoidance of doubt, as
security for the payment or performance, as the case may be, in full of the
Obligations, each Grantor hereby assigns and pledges to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest in all of such Grantor’s right, title
and interest in, to and under (a) the shares of capital stock and other Equity
Interests owned by it and listed on Schedule II and any other Equity Interests
obtained in the future by such Grantor and the certificates representing all
such Equity Interests (the “Pledged Stock”); provided that the Pledged Stock
shall not include (i) more than 65% of the issued and outstanding voting Equity
Interests of any Foreign Subsidiary, (ii) to the extent applicable law requires
that a subsidiary of such Grantor issue directors’ qualifying shares, such
qualifying shares or (iii) any Equity Interests received by Denny’s Holdings in
respect of shares of Series A Cumulative Convertible Preferred Stock of Simeus
Holdings, Inc. to the extent that, on the date such Equity Interests are
received, the Equity Rights Agreement entered into as of August 30, 2001, by and
among Simeus Holdings, Inc. and Denny’s Holdings restricts the pledge of such
Equity Interests; (b)(i) the debt securities listed opposite the name of such
Grantor on Schedule II, (ii) any debt securities in the future issued to such
Grantor and (iii) the promissory notes and any other instruments, if any,
evidencing such debt securities (the “Pledged Debt Securities”); (c) all other
property that may be delivered to and held by the Collateral Agent pursuant to
the terms of this Section 3.01; (d) subject to Section 3.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (a) and (b) above and the property
referred to in clause (c) above; (e) subject to Section 3.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all Proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”).
 
 
11

--------------------------------------------------------------------------------

 
 
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.
 
Section 3.02.  Delivery of the Pledged Collateral.
 
(a)  Each Grantor agrees promptly to deliver or cause to be delivered to the
Collateral Agent certificates, instruments and other documents representing or
evidencing any Pledged Securities having a value in excess of $10,000.
 
(b)  Each Grantor will cause any Indebtedness for borrowed money (other than
trade debt incurred in the ordinary course of business) owed to such Grantor by
any Person in excess of $10,000 in principal amount to be evidenced by a duly
executed promissory note that is pledged and delivered to the Collateral Agent
pursuant to the terms hereof.
 
(c)  Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by stock powers duly executed in blank or other instruments of
transfer satisfactory to the Collateral Agent and by such other instruments and
documents as the Collateral Agent may reasonably request to perfect its security
interest therein and (ii) all other property composing part of the Pledged
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request to perfect its security interest
therein.  Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule
II and made a part hereof; provided that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged
Securities.  Each schedule so delivered shall supplement any prior schedules so
delivered.
 
Section 3.03.  Representations, Warranties and Covenants.  The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:
 
(a)  Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder in order to
satisfy the Collateral and Guarantee Requirement;
 
(b)  the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock issued by a corporation, are fully paid and nonassessable, (ii) in the
case of Pledged Debt Securities other than Pledged Debt Securities issued by
Parent, any Borrower or any other Subsidiary, to the knowledge of the Grantor
pledging any such Pledged Debt Securities, are legal, valid and binding
obligations of the issuers thereof and (iii) in the case of Pledged Debt
Securities issued by Parent, any Borrower or any other Subsidiary, are legal,
valid and binding obligations of the issuer thereof;
 
(c)  except for the security interests granted hereunder, each Grantor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Grantor, (ii) holds the
same free and clear of all Liens, other than Liens created by this Agreement and
Permitted Liens, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than Liens created by this Agreement and
Permitted Liens and (iv) will defend its title or interest hereto or therein
against any and all Liens (other than Liens created by this Agreement and
Permitted Liens), however arising, of all Persons;
 
 
12

--------------------------------------------------------------------------------

 
 
(d)  except for restrictions and limitations imposed by the Loan Documents, the
Pledged Collateral is and will continue to be freely transferable and assignable
(subject to restrictions imposed under applicable law), and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Collateral Agent of rights and remedies hereunder;
 
(e)  each Grantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
 
(f)  no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
 
(g)  by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected first priority lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Obligations; and
 
(h)  the pledge effected hereby is effective to vest in the Collateral Agent,
for the benefit of the Secured Parties, the rights of the Collateral Agent in
the Pledged Collateral as set forth herein.
 
Section 3.04.  Certification of Limited Liability Company and Limited
Partnership Interests.  Each interest in any limited liability company or
limited partnership controlled by any Grantor and pledged hereunder shall be
represented by a certificate, shall be a “security” within the meaning of
Article 8 of the New York UCC and shall be governed by Article 8 of the New York
UCC.
 
Section 3.05.  Registration in Nominee Name; Denominations.  The Collateral
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent) or the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent.  Upon Collateral Agent’s request, each Grantor will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Grantor.  The
Collateral Agent shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.
 
Section 3.06.  Voting Rights; Dividends and Interest, etc.  (a)  Unless and
until an Event of Default shall have occurred and be continuing:
 
(i)  Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities, the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Credit Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same.
 
 
13

--------------------------------------------------------------------------------

 
 
(ii)  Subject to paragraphs (b) and (c) of this Section 3.06, the Collateral
Agent authorizes each Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above and to
receive the cash dividends it is entitled to receive pursuant to subparagraph
(iii) below.
 
(iii)  Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Stock or Pledged Debt Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement).
 
(b)  Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 3.06 shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 3.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent in the same form as so received (with any necessary
endorsement).  Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02.  After all Events of
Default have been cured or waived and the Borrowers have delivered to the
Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.06 and
that remain in such account.
 
(c)  Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this Section
3.06, shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Required Lenders, the Collateral Agent shall have the
right, from time to time following and during the continuance of an Event of
Default to permit the Grantors to exercise such rights.  After all Events of
Default have been cured or waived and the Borrowers have delivered to the
Collateral Agent a certificate to that effect, each Grantor will have the right
to exercise the voting and consensual rights and powers that such Grantor would
otherwise be entitled to exercise pursuant to the terms of paragraph (a)(i)
above.
 
 
14

--------------------------------------------------------------------------------

 
 
 
ARTICLE IV

 
 
Security Interests in Personal Property
 
 
Section 4.01.  Security Interest.  (a)     Each Grantor hereby ratifies and
affirms its pledge, assignment and grant of security interest made pursuant to
Section 4.01 of the Existing Guarantee and Collateral Agreement, and, for the
avoidance of doubt, as security for the payment or performance, as the case may
be, in full of the Obligations, each Grantor hereby assigns and pledges to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all right, title and interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):
 
(i)  all Accounts;
 
(ii)  all Chattel Paper;
 
(iii)  all cash and Deposit Accounts;
 
(iv)  all Documents;
 
(v)  all Equipment;
 
(vi)  all General Intangibles;
 
(vii)  all Instruments;
 
(viii)  all Inventory;
 
(ix)  all Investment Property;
 
(x)  all insurance claims and proceeds;
 
(xi)  all Letter-of-credit rights;
 
(xii)  all books and records pertaining to the Article 9 Collateral; and
 
(xiii)  to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.
 
(b)  Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Collateral
Agent may reasonably determine is necessary or advisable to ensure the
perfection of the security interest in the Article 9 Collateral granted to the
Collateral Agent, including describing such property as “all assets” or “all
property”.  Each Grantor agrees to provide such information to the Collateral
Agent promptly upon request.
 
 
15

--------------------------------------------------------------------------------

 
 
Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.
 
The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.
 
(c)  The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.
 
Section 4.02.  Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:
 
(a)  Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect.
 
(b)  The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete as of the Closing Date.  Uniform Commercial
Code financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations containing a description of the
Article 9 Collateral have been prepared and filed by the Collateral Agent in
connection with the Existing Guarantee and Collateral Agreement and such
filings, recordings or registrations are consistent with the information
provided to the Collateral Agent in the Perfection Certificate delivered in
connection with this Agreement and remain appropriate for filing in each
governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate (or specified by notice from the Borrowers to the
Collateral Agent after the Closing Date in the case of filings, recordings or
registrations required by Section 5.12 or 5.14 of the Credit Agreement), and
constitute all the filings, recordings and registrations (other than filings
required to be made in the United States Patent and Trademark Office and the
United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of United States Patents, Trademarks and
Copyrights) that are necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements or amendments.  Each Grantor
represents and warrants that a fully executed agreement in the form hereof or in
a form reasonably satisfactory to the Collateral Agent containing a description
of all Article 9 Collateral consisting of Intellectual Property with respect to
United States registered Patents (and Patents for which United States
registration applications are pending), United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights (and Copyrights for which United States
registration applications are pending) has been delivered to the Collateral
Agent for recording with the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, and otherwise as
may be required pursuant to the laws of any other applicable jurisdiction and
reasonably requested by the Collateral Agent, to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral consisting of such Intellectual Property in which a
security interest may be perfected by recording with the United States Patent
and Trademark Office and the United States Copyright Office, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the date hereof).
 
 
16

--------------------------------------------------------------------------------

 
 
(c)  The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, and otherwise as may be required
pursuant to the laws of any other applicable jurisdiction.  The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than Liens expressly permitted to be prior to the Security
Interest pursuant to Section 6.02 of the Credit Agreement.
 
(d)  The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, other than Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement.  None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (iii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement.
 
(e)  None of the Grantors holds any Commercial Tort Claim as of the Closing Date
except as indicated on the Perfection Certificate.
 
(f)  All Accounts have been originated by the Grantors and all Inventory has
been acquired by the Grantors in the ordinary course of business.
 
Section 4.03.  Covenants.
 
(a)  Each Grantor agrees promptly to notify the Collateral Agent in writing of
any change (i) in its corporate name, (ii) in the location of any office in
which it maintains books or records relating to Article 9 Collateral owned by it
or any office or facility at which Article 9 Collateral owned by it is located
(including the establishment of any new such office or facility), (iii) in its
identity or type of organization or corporate structure, (iv) in its Federal
Taxpayer Identification Number or organizational identification number or (v) in
its jurisdiction of organization.  Each Grantor agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in clauses (i), (iii) and (v) of the immediately preceding
sentence.  Each Grantor agrees not to effect or permit any change referred to in
the first sentence of this paragraph (a) unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority security interest in all the Article 9
Collateral.  Each Grantor agrees promptly to notify the Collateral Agent if any
material portion of the Article 9 Collateral owned or held by such Grantor is
damaged or destroyed.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)  Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with reasonably prudent
and standard practices used in industries that are the same as or similar to
those in which such Grantor is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any part of the Article 9 Collateral, and, at such time or times as the
Collateral Agent may reasonably request, promptly to prepare and deliver to the
Collateral Agent a duly certified schedule or schedules in form and detail
satisfactory to the Collateral Agent showing the identity, amount and location
of any and all Article 9 Collateral.
 
(c)  Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.04(a) of the Credit
Agreement, the Borrowers shall deliver to the Collateral Agent a certificate
executed by a Financial Officer and a legal officer of the Borrowers (i) setting
forth the information required pursuant to Schedule 6 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of such certificate or the date of the most recent certificate
delivered pursuant to this Section 4.03(c) and (ii) certifying that all Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations, including all
refilings, rerecordings and reregistrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified pursuant to clause (i) of
this Section 4.03(c) to the extent necessary to protect and perfect the Security
Interest for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).  Each certificate delivered pursuant to this
Section 4.03(c) shall identify in the format of Schedule III to this Agreement
all Intellectual Property of any Grantor in existence on the date thereof and
not then listed on such Schedules or previously so identified to the Collateral
Agent.
 
(d)  Each Grantor shall, at its own expense, take any and all actions necessary
to defend title to the Article 9 Collateral against all Persons and to defend
the Security Interest of the Collateral Agent in the Article 9 Collateral and
the priority thereof against any Lien not expressly permitted to be prior to the
Security Interest pursuant to Section 6.02 of the Credit Agreement.
 
(e)  Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith.
 
 
18

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks; provided that any Grantor shall
have the right, exercisable within 10 days after it has been notified by the
Collateral Agent of the specific identification of such Article 9 Collateral, to
advise the Collateral Agent in writing of any inaccuracy of the representations
and warranties made by such Grantor hereunder with respect to such Article 9
Collateral.  Each Grantor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9 Collateral within 30 days after the date it has been notified
by the Collateral Agent of the specific identification of such Article 9
Collateral.
 
(f)  The Collateral Agent and such Persons as the Collateral Agent may
reasonably designate shall have the right, at the Grantors’ own cost and
expense, to inspect the Article 9 Collateral, all records related thereto (and
to make extracts and copies from such records) and the premises upon which any
of the Article 9 Collateral is located, at reasonable times and intervals during
normal business hours upon reasonable advance notice to the respective Grantor,
to discuss the Grantors’ affairs with the officers of the Grantors and their
independent accountants and to verify under reasonable procedures, in accordance
with Section 5.07 of the Credit Agreement, the validity, amount, quality,
quantity, value, condition and status of, or any other matter relating to, the
Article 9 Collateral, including, in the case of Accounts or Article 9 Collateral
in the possession of any third person, by contacting Account Debtors or the
third person possessing such Article 9 Collateral for the purpose of making such
a verification.  Subject to Section 9.12 of the Credit Agreement, the Collateral
Agent shall have the right to share any information it gains from such
inspection or verification with any Secured Party.
 
(g)  At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
payment made or any expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided, however, that nothing in this Section 4.03(g)
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Collateral Agent or any Secured Party to cure or
perform, any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.
 
(h)  If at any time any Grantor shall take a security interest in any property
of an Account Debtor or any other Person to secure payment and performance of an
Account, such Grantor shall promptly assign such security interest to the
Collateral Agent to the extent permitted by any contracts or arrangements to
which such property is subject.  Such assignment need not be filed of public
record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.
 
(i)  Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the Secured
Parties from and against any and all liability for such performance.
 
 
19

--------------------------------------------------------------------------------

 
 
(j)  None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement.  None of the Grantors shall make or permit to be made any transfer of
the Article 9 Collateral and each Grantor shall remain at all times in
possession of the Article 9 Collateral owned by it, except that (i) Inventory
may be sold in the ordinary course of business and (ii) unless and until the
Collateral Agent shall notify the Grantors that an Event of Default shall have
occurred and be continuing and that during the continuance thereof the Grantors
shall not sell, convey, lease, assign, transfer or otherwise dispose of any
Article 9 Collateral (which notice may be given by telephone if promptly
confirmed in writing), the Grantors may use and dispose of the Article 9
Collateral in any lawful manner not inconsistent with the provisions of this
Agreement, the Credit Agreement or any other Loan Document.  Without limiting
the generality of the foregoing, each Grantor agrees that it shall not permit
any Inventory to be in the possession or control of any warehouseman, bailee,
agent or processor at any time unless such warehouseman, bailee, agent or
processor shall have been notified of the Security Interest and shall have
acknowledged in writing, in form and substance reasonably satisfactory to the
Collateral Agent, that such warehouseman, agent, bailee or processor holds the
Inventory for the benefit of the Collateral Agent subject to the Security
Interest and shall act upon the instructions of the Collateral Agent without
further consent from the Grantor, and that such warehouseman, bailee, agent or
processor further agrees to waive and release any Lien held by it with respect
to such Inventory, whether arising by operation of law or otherwise; provided
that such written acknowledgment shall not be required until the fair market
value of all Inventory in such possession or under such control exceeds
$1,000,000 in aggregate amount.
 
(k)  None of the Grantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with its current practices and in
accordance with reasonably prudent and standard practice used in industries that
are the same as or similar to those in which such Grantor is engaged.
 
(l)  The Grantors, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in Schedule IV hereto
and Section 5.02 of the Credit Agreement.  Each Grantor irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent (and attorney-in-fact) for the purpose, during the continuance of an Event
of Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto.  In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or part relating thereto, the Collateral Agent may, without
waiving or releasing any obligation or liability of the Grantors hereunder or
any Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Collateral Agent deems advisable.  All sums disbursed by the
Collateral Agent in connection with this Section 4.03(l), including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Grantors to the Collateral Agent and shall be
additional Obligations secured hereby.
 
(m)  Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Collateral Agent, its Chattel Paper and its books, records and documents
evidencing or pertaining thereto with an appropriate reference to the fact that
such Chattel Paper has been assigned to the Collateral Agent for the benefit of
the Secured Parties and that the Collateral Agent has a security interest
therein.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 4.04.  Other Actions.  In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Article 9 Collateral, each
Grantor agrees, in each case at such Grantor’s own expense, to take the
following actions with respect to the following Article 9 Collateral:
 
(a)  Instruments and Tangible Chattel Paper.  If any Grantor shall at any time
hold or acquire any Tangible Chattel Paper having a value in excess of $10,000,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
request.
 
(b)  Deposit Accounts.
 
(i)  (x) For deposit accounts holding in the aggregate at least 80% of all
amounts held by all Grantors in all deposit accounts that are maintained as of
the Closing Date, the applicable Grantors shall execute and deliver, and cause
the bank with which such Grantor maintains such deposit accounts (each such bank
a “Deposit Account Bank”) to execute and deliver Deposit Account Control
Agreements as required by Section 5.13 of the Credit Agreement and (y) for any
deposit account that any Grantor at any time opens after the Closing Date, such
Grantor shall execute and deliver, and use its best efforts to cause the Deposit
Account Bank in which any such deposit account is maintained to execute and
deliver, a Deposit Account Control Agreement; provided, that no Grantor shall
permit the aggregate amount held in any such deposit account opened after the
Closing Date for which the applicable Deposit Account Bank has not executed and
delivered a Deposit Account Control Agreement to exceed $25,000 at any one
time.  The Grantors shall not permit the aggregate amount held in accounts for
which no Deposit Account Control Agreement has been executed by a Deposit
Account Bank and delivered to the Administrative Agent to exceed $500,000 at any
time.  Grantors will maintain cash management systems reasonably acceptable to
the Collateral Agent (it being understood that the cash management system as in
effect on the Closing Date is acceptable to the Collateral Agent).  The
provisions of this clause (i) shall not apply to any deposit account for which
the Collateral Agent is the Deposit Account Bank or the customer of such bank
with respect to such deposit account.
 
(ii)  Each Grantor acknowledges and agrees that (x) the funds on deposit in the
deposit accounts shall continue to be collateral security for all the
Obligations and (y) upon the occurrence and during the continuance of an Event
of Default and if expressly consented to in writing by the Required Lenders
(which consent may not be unreasonably withheld), the funds on deposit in such
deposit accounts shall be applied as provided in Section 5.02.  Each Grantor
irrevocably authorizes the Collateral Agent to (A) notify each Sub-Agent of the
occurrence of an Event of Default and (B) following the occurrence of an Event
of Default and if expressly consented to in writing by the Required Lenders
(which consent may not be unreasonably withheld), instruct each Sub-Agent to
apply the funds on deposit in such deposit account in accordance with Section
5.02.  Each Grantor hereby agrees to irrevocably direct each Sub-Agent to comply
with the instructions of the Collateral Agent with respect to the relevant
deposit account without further consent from the Grantor or any other Person.
 
(c)  Investment Property.  Except to the extent otherwise provided in Article
III, if any Grantor shall at any time hold or acquire any Certificated Security
having a value in excess of $10,000, such Grantor shall forthwith endorse,
assign and deliver the same to the Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time specify.  If any securities now or hereafter
acquired by any Grantor are uncertificated and are issued to such Grantor or its
nominee directly by the issuer thereof, such Grantor shall immediately notify
the Collateral Agent thereof and, at the Collateral Agent’s request and option,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, either (i) cause the issuer to agree to comply with
instructions from the Collateral Agent as to such securities, without further
consent of any Grantor or such nominee, or (ii) arrange for the Collateral Agent
to become the registered owner of the securities.  If any securities, whether
certificated or uncertificated, or other investment property now or hereafter
acquired by any Grantor are held by such Grantor or its nominee through a
securities intermediary or commodity intermediary, such Grantor shall
immediately notify the Collateral Agent thereof and, at the Collateral Agent’s
request and option, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (A) cause such securities
intermediary or (as the case may be) commodity intermediary to agree to comply
with entitlement orders or other instructions from the Collateral Agent to such
securities intermediary as to such securities or other investment property or
(as the case may be) to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such commodity intermediary, in
each case without further consent of any Grantor or such nominee, or (B) in the
case of Financial Assets or other Investment Property held through a securities
intermediary, arrange for the Collateral Agent to become the entitlement holder
with respect to such investment property, with the Grantor being permitted, only
with the consent of the Collateral Agent, to exercise rights to withdraw or
otherwise deal with such investment property.  The Collateral Agent agrees with
each of the Grantors that the Collateral Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing or, after giving effect to any such
investment and withdrawal rights, would occur.  The provisions of this paragraph
(c) shall not apply to any financial assets credited to a securities account for
which the Collateral Agent is the securities intermediary.
 
 
21

--------------------------------------------------------------------------------

 
 
(d)  Electronic Chattel Paper and Transferable Records.  If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record” having a value in excess of $10,000, as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction, such Grantor shall promptly
notify the Collateral Agent thereof and, at the request of the Collateral Agent,
shall take such action as the Collateral Agent may reasonably request to vest in
the Collateral Agent control under New York UCC Section 9-105 of such Electronic
Chattel Paper or control under Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record.  The Collateral Agent agrees with such Grantor that
the Collateral Agent will arrange, pursuant to procedures reasonably
satisfactory to the Collateral Agent and so long as such procedures will not
result in the Collateral Agent’s loss of control, for the Grantor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under UCC Section 9-105 or, as the case may be, Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record.
 
(e)  Letter-of-Credit Rights.  If any Grantor is at any time a beneficiary under
a letter of credit having a stated amount in excess of $10,000 now or hereafter
issued in favor of such Grantor, such Grantor shall promptly notify the
Collateral Agent thereof and, at the request and option of the Collateral Agent,
such Grantor shall, pursuant to an agreement in form and substance satisfactory
to the Collateral Agent, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of the letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred or is continuing.
 
 
22

--------------------------------------------------------------------------------

 
 
(f)  Commercial Tort Claims.  If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $1,000,000,
the Grantor shall promptly notify the Collateral Agent thereof in a writing
signed by such Grantor, including a summary description of such claim, and grant
to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Collateral Agent.
 
Section 4.05.  Covenants Regarding Patent, Trademark and Copyright Collateral.
 
(a)  Each Grantor agrees that it will not do any act or omit to do any act (and
will exercise commercially reasonable efforts to prevent its licensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the conduct of such Grantor’s business may become invalidated or dedicated to
the public, and agrees that it shall continue to mark any products covered by a
Patent with the relevant patent number as necessary and sufficient to establish
and preserve its maximum rights under applicable patent laws.
 
(b)  Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business, (i)
maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third-party rights.
 
(c)  Each Grantor (either itself or through its licensees or its sublicensees)
will, for each work covered by a Copyright material to the conduct of such
Grantor’s business, continue to publish, reproduce, display, adopt and
distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws.
 
(d)  Each Grantor shall notify the Collateral Agent immediately if it knows or
has reason to know that any Patent, Trademark or Copyright material to the
conduct of such Grantor’s business may become abandoned, lost or dedicated to
the public, or of any materially adverse determination or development (including
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office, United States Copyright Office
or any court or similar office of any country) regarding such Grantor’s
ownership of any such Patent, Trademark or Copyright, its right to register the
same or its right to keep and maintain the same.
 
(e)  In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for any Patent or for the
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any office or agency in
any political subdivision of the United States or in any other country or any
political subdivision thereof, unless it promptly informs the Collateral Agent
thereof, and, upon the request of the Collateral Agent, executes and delivers
any and all agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s security
interest in such Patent, Trademark or Copyright, and each Grantor hereby
appoints the Collateral Agent as its attorney-in-fact to execute and file such
writings for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; such power, being coupled with an interest, is
irrevocable.
 
 
23

--------------------------------------------------------------------------------

 
 
(f)  Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
the United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof to maintain and pursue each material application relating to
the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant or
registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of such Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.
 
(g)  In the event that any Grantor has reason to believe that any Article 9
Collateral consisting of a material Patent, Trademark or Copyright has been or
is about to be infringed, misappropriated or diluted by a third party, such
Grantor shall promptly notify the Collateral Agent and shall, if consistent with
good business judgment and if it is reasonably determined by the Grantor that
there is a potential risk of material damage to the Patent, Trademark or
Copyright, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and take such other actions as are appropriate under the circumstances to
protect such Article 9 Collateral.
 
(h)  Upon and during the continuance of an Event of Default, each Grantor shall
use commercially reasonable efforts to obtain all requisite consents or
approvals from the licensor under each Copyright License, Patent License or
Trademark License to effect the assignment of all such Grantor’s right, title
and interest thereunder to the Collateral Agent or its designee.
 
 
ARTICLE V

 
 
Remedies
 
 
Section 5.01.  Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times:  (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Collateral Agent or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained); and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law.  Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate.  The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale of Collateral the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.
 
 
24

--------------------------------------------------------------------------------

 
 
The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of Section
9-611 of the New York UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral.  Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange.  Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale.  At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine.  The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor.  For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full.  As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.  Any sale pursuant to the provisions of this Section
5.01 shall be deemed to conform to the commercially reasonable standards as
provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.
 
Section 5.02.  Application of Proceeds.  The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, as well as any Collateral
consisting of cash, that it has obtained as follows:
 
FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent and the Collateral Agent in connection with such collection or sale or
otherwise in connection with this Agreement, any other Loan Document or any of
the Obligations, including all court costs and the fees and expenses of its
agents and legal counsel, the repayment of all advances made by the
Administrative Agent or the Collateral Agent hereunder or under any other Loan
Document on behalf of any Grantor and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;
 
 
25

--------------------------------------------------------------------------------

 
 
SECOND, to the Collateral Agent for distribution to the Secured Parties as
provided in Section 2.16(b)(ii) of the Credit Agreement for the payment in full
of the Obligations owed to the Secured Parties.
 
THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
 
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.
 
Section 5.03.  Grant of License to Use Intellectual Property.  For the purpose
of enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or sublicense any
of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.  The use of such license
by the Collateral Agent may be exercised, at the option of the Collateral Agent
and, upon the occurrence and during the continuation of an Event of Default;
provided that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.
 
Section 5.04.  Securities Act, etc.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder.  Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same.  Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect.  Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
and agrees that in light of such restrictions and limitations, the Collateral
Agent, in its sole and absolute discretion, (a) may proceed to make such a sale
whether or not a registration statement for the purpose of registering such
Pledged Collateral or part thereof shall have been filed under the Federal
Securities Laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale.  Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions.  In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.
 
 
26

--------------------------------------------------------------------------------

 
 
 
ARTICLE VI

 
 
Indemnity, Subrogation and Subordination
 
 
Section 6.01.  Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrowers agree that (a) in the event a payment
shall be made by any Guarantor under this Agreement in respect of any
Obligation, the Borrowers shall, jointly and severally, indemnify such Guarantor
for the full amount of such payment and such Guarantor shall be subrogated to
the rights of the Person to whom such payment shall have been made to the extent
of such payment and (b) in the event any assets of any Guarantor shall be sold
pursuant to this Agreement or any other Security Document to satisfy in whole or
in part an Obligation, the Borrowers shall, jointly and severally, indemnify
such Guarantor in an amount equal to the greater of the book value or the fair
market value (as reasonably determined by the Borrowers) of the assets so sold.
 
Section 6.02.  Contribution and Subrogation.  Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrowers as
provided in Section 6.01, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to the amount of such payment or the
greater of the book value or the fair market value of such assets, as the case
may be, in each case multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.16, the date of the supplement hereto executed and delivered by such
Guarantor).  Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 to the extent of such payment.
 
Section 6.03.  Subordination.
 
(a)     Notwithstanding any provision of this Agreement to the contrary, all
rights of the Guarantors under Sections 6.01 and 6.02 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations.  No failure on the part of any Borrower or any Guarantor to make
the payments required by Sections 6.01 and 6.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)  Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations.
 
 
ARTICLE VII
 
 
Miscellaneous
 
 
Section 7.01.  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.  All communications and notices hereunder
to any Subsidiary Loan Party shall be given to it in care of the Borrowers as
provided in Section 9.01 of the Credit Agreement.
 
Section 7.02.  Security Interest Absolute.  All rights of the Collateral Agent
hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Grantor and Guarantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, (d) any law
or regulation of any jurisdiction or any other event affecting any term of a
guaranteed obligation or (e) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor or Guarantor
in respect of the Obligations or this Agreement.
 
Section 7.03.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and the
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.
 
Section 7.04.  Binding Effect; Several Agreement.  This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective permitted successors and assigns, except that no Loan Party
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein or in the Collateral (and any such assignment or transfer
shall be void) except as expressly contemplated by this Agreement or the Credit
Agreement.  This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 7.05.  Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.
 
Section 7.06.  Collateral Agent’s Fees and Expenses; Indemnification.
 
(a)  The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.03 of
the Credit Agreement.
 
(b)  Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees (as defined in Section 9.03 of the Credit
Agreement) against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating hereto, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.
 
(c)  Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party.  All amounts due
under this Section 7.06 shall be payable on written demand therefor.
 
Section 7.07.  Collateral Agent Appointed Attorney-in-Fact.  Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest.  Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor: (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to ask for,
demand, sue for, collect, receive and give acquittance for any and all moneys
due or to become due under and by virtue of any Collateral; (d) to sign the name
of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (e) to send verifications of Accounts to any Account Debtor; (f) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (g) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (h) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent; and (i) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby.  The Collateral Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or wilful
misconduct.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 7.08.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
 
Section 7.09.  Waivers; Amendment.
 
(a)  No failure or delay by the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender in exercising any right, power or remedy hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy, or any
abandonment or discontinuance of steps to enforce such a right, power or remedy,
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  The rights, powers and remedies of the Administrative
Agent, the Collateral Agent, the Issuing Bank and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.09, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, the Collateral Agent,
any Lender or the Issuing Bank may have had notice or knowledge of such Default
at the time.  No notice or demand on any Loan Party in any case shall entitle
any Loan Party to any other or further notice or demand in similar or other
circumstances.
 
(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.
 
Section 7.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.10.
 
 
30

--------------------------------------------------------------------------------

 
 
Section 7.11.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability in
such jurisdiction of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
Section 7.12.  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single contract, and shall become effective as provided in Section
7.04.  Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.
 
Section 7.13.  Headings.  Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.
 
Section 7.14.  Jurisdiction; Consent to Service of Process.
 
(a)  Each of the Loan Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, such Federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Grantor or
Guarantor, or its properties, in the courts of any jurisdiction.
 
(b)  Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (a) of this Section 7.14.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 7.15.  Termination or Release.
 
(a)  This Agreement, the guarantees made herein, the Security Interest and all
other security interests granted hereby shall terminate when all the Loan
Document Obligations have been indefeasibly paid in full and the Lenders have no
further commitment to lend under the Credit Agreement, the LC Facility LC
Obligations and the Revolving LC Obligations have been reduced to zero and the
LC Facility Issuing Bank and the Revolving Issuing Bank have no further
obligations to issue Letters of Credit under the Credit Agreement.
 
(b)  A Subsidiary Loan Party shall automatically be released from its
obligations hereunder and the security interests in the Collateral of such
Subsidiary Loan Party shall be automatically released upon the consummation of
any transaction permitted by the Credit Agreement as a result of which such
Subsidiary Loan Party ceases to be a Subsidiary of the Parent; provided that the
Required Lenders shall have consented to such transaction (to the extent
required by the Credit Agreement) and the terms of such consent did not provide
otherwise.
 
(c)  Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Grantor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.02 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released; provided that the Proceeds resulting from such sale or other transfer
shall be included in the Collateral.
 
(d)  In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.15, the Collateral Agent shall execute and deliver
to any Grantor at such Grantor’s expense all documents that such Grantor shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section 7.15 shall be without recourse to
or warranty by the Collateral Agent.
 
Section 7.16.  Additional Subsidiaries.  Pursuant to Section 5.11 of the Credit
Agreement, each Subsidiary of a Loan Party that was not in existence or not a
Subsidiary on the date of the Credit Agreement and is not a Foreign Subsidiary
is required to enter into this Agreement as a Subsidiary Loan Party upon
becoming such a Subsidiary.  Upon execution and delivery by the Collateral Agent
and a Subsidiary of an instrument in the form of Exhibit I hereto, such
Subsidiary shall become a Subsidiary Loan Party hereunder with the same force
and effect as if originally named as a Subsidiary Loan Party herein.  The
execution and delivery of any such instrument shall not require the consent of
any other Loan Party hereunder.  The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.
 
Section 7.17.  Right of Setoff.  Subject to Section 9.08 of the Credit
Agreement, if an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of any Subsidiary Loan Party against any of and
all the obligations of such Subsidiary Loan Party now or hereafter existing
under this Agreement owed to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.
 
Section 7.18.  Effect on Existing Guarantee and Collateral Agreement.  Upon the
execution and delivery by the parties hereto of this Agreement and the
satisfaction of the conditions set forth in Sections 4.01 and 4.02 of the Credit
Agreement, (i) this Agreement shall, except to the extent explicitly provided
herein, be deemed to amend, restate and supersede the Existing Guarantee and
Collateral Agreement; provided that the obligations of the Loan Parties (party
hereto) under the Existing Guarantee and Collateral Agreement and the grant of
security interest in the Collateral by the relevant Loan Parties under the
Existing Guarantee and Collateral Agreement shall continue under this Agreement,
and shall not in any event be terminated, extinguished or annulled, but shall
hereafter be governed by this Agreement and (ii) all Obligations under the
Existing Guarantee and Collateral Agreement shall continue to be outstanding
except as expressly modified by this Agreement and shall be governed in all
respects by this Agreement, it being agreed and understood that this Agreement
does not constitute a novation or satisfaction of any Obligation under the
Existing Guarantee and Collateral Agreement except as expressly modified by this
Agreement, nor does it operate as a waiver of any right, power or remedy of any
Lender under any “Loan Documents” (as defined in the Existing Credit Agreement).
 
 
32

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
DENNY’S, INC.
 
By:      /s/ Alex
Lewis                                                            
Name: Alex Lewis
Title:   Vice President and Treasurer




 
 
 

--------------------------------------------------------------------------------

 
 
 
DENNY’S REALTY, LLC
 




By:           DFO, LLC
Its:           Sole Member




By:           Denny’s Inc.
Its:           Sole Member




By:      /s/ Alex
Lewis                                                            
Name: Alex Lewis
Title:   Vice President and Treasurer


 
 
 

--------------------------------------------------------------------------------

 
 
 
DENNY’S CORPORATION
 
By:      /s/ Alex
Lewis                                                            
Name: Alex Lewis
Title:   Vice President and Treasurer
 
 
 
 

--------------------------------------------------------------------------------

 


 
DENNY’S HOLDINGS, INC.
 
By:      /s/ Nicholas
Fortuna                                                         
Name: Nicholas Fortuna
Title:   Vice President and Secretary


 
 
 

--------------------------------------------------------------------------------

 
 
 
DFO, LLC
 




By:           Denny’s Inc.
Its:           Sole Member


By:      /s/ Alex
Lewis                                                            
Name: Alex Lewis
Title:   Vice President and Treasurer

 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
as Collateral Agent


By:      /s/ Tamisha U. Eason                                              
Name: Tamisha U. Eason
Title:   Vice President
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule I to
the Guarantee and
Collateral Agreement
 


 
Subsidiary Loan Parties
 
Subsidiary
Jurisdiction of Organization
   
Denny's Holdings, Inc.
New York
Denny's, Inc.
California
DFO, LLC
Delaware
Denny's Realty, LLC
Delaware



 


 


 


 
 

--------------------------------------------------------------------------------

 
 
Schedule II to
the Guarantee and
Collateral Agreement
 
EQUITY INTERESTS
 
Issuer
Number
of Issuer Certificate
Registered
    Owner    
Number and Class of
Equity Interests
Percentage of
Equity Interests
         
Denny’s Holdings, Inc,
2
Denny’s Corporation
10,000 shares common stock
100%
Denny’s Inc.
5
Denny’s Holdings, Inc.
1,000 shares common stock
100%
Denny’s Realty, LLC
N/A
DFO, LLC
All membership interests
100%
DFO, LLC
N/A
Denny’s Inc.
All membership interests
100%
La Mirada Enterprises No. 1, Inc.
3
Denny’s, Inc.
1000 shares
100%
Simeus Holdings, Inc.
Replacement certificate to be provided
Denny’s Holdings, Inc.
25,000 shares of Series A cumulative convertible preferred stock
100% (this series only)
Advantica Systems, Inc.
1
Denny’s Corporation
200 shares common stock
100%
IM Purchasing, Inc.
2
Denny’s Corporation
10,000 shares common stock
100%
Flagstar Holdings, Inc.
2
Denny’s Corporation
218,700 shares common stock
100%


 
DEBT SECURITIES
 
Stated Payee
Stated Maker(s)
Stated Original
Principal Amount
Principal Amount
as of 08/31/04
Stated Date
of Note
Maturity Date
           
Denny's, Inc.
Denar LLC and Guillermo Perales
$728,750.00
$678,750.00
3/14/1999
5/27/2009
Denny's, Inc.
Leonard Avery
$550,000.00
$28,548.03
4/5/2001
04/25/2007
 
TOTAL DEBT SECURITIES
 
$707,298.03
   

 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule III to
Guarantee and
Collateral Agreement
 
OWNED COPYRIGHTS
 
None.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule III
to Guarantee and
Collateral Agreement
 
OWNED PATENTS
 


None.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule III
to Guarantee and
Collateral Agreement
 
OWNED TRADEMARK/TRADE NAMES
 
U.S. Trademarks


Domestic Mark
Jurisdiction
Class
Owner
Status
Reg./Serial #
Reg./Filing Date
Renewal Date
All-American Slam
US
29
DFO, LLC
Registered
1,950,994
23-Jan-96
23-Jan-16
Applesauce Swimmers
US
29
DFO, LLC
Registered
3,045,056
17-Jan-06
17-Jan-16
Country Scramble
US
29
DFO, LLC
Registered
2,219,066
19-Jan-99
19-Jan-09
Cucumber Craverz
US
29
DFO, LLC
Registered
3,027,395
13-Dec-05
13-Dec-15
D-Zone
US
43
DFO, LLC
Registered
2,992,224
6-Sep-05
6-Sep-15
Denny's Classic Diner (and Design)
US
42
DFO, LLC
Registered
2,469,927
17-Jul-01
17-Jul-11
Denny's Classic Diner (and Design)
US
42
DFO, LLC
Registered
2,469,928
17-Jul-01
17-Jul-11
Denny's Classic Diner (and Design)
US
42
DFO, LLC
Registered
2,512,281
27-Nov-01
27-Nov-11
Denny's Diner (Stylized)
US
42
DFO, LLC
Registered
2,372,959
1-Aug-00
1-Aug-10
Denny's Diner (and Design)
US
42
DFO, LLC
Registered
2,372,993
1-Aug-00
1-Aug-10
Denny's Diner (and Design)
US
42
DFO, LLC
Registered
2,372,994
1-Aug-00
1-Aug-10
Denny's Diner (and Design)
US
42
DFO, LLC
Registered
2,377,637
15-Aug-00
15-Aug-10
Denny's Diner (and Design)
US
42
DFO, LLC
Registered
2,653,324
26-Nov-02
26-Nov-12
Denny's Diner (and Design)
US
42
DFO, LLC
Registered
1,720,986
29-Sep-92
29-Sep-12
Denny's Diner (and Design)
US
42
DFO, LLC
Registered
1,886,750
28-Mar-95
28-Mar-15
Denny's Diner (and Design)
US
42
DFO, LLC
Registered
2,320,275
22-Feb-00
22-Feb-10
Denny's (Stylized)
US
42
DFO, LLC
Registered
2,364,727
4-Jul-00
4-Jul-10
Denny's (Stylized)
US
42
DFO, LLC
Registered
866,599
11-Mar-69
11-Mar-09
Denny's (Stylized)
US
42
DFO, LLC
Registered
862,087
17-Dec-68
17-Dec-08
Denny's (Stylized)
US
42
DFO, LLC
Registered
1,903,868
4-Jul-95
4-Jul-15
Denny's
US
42
DFO, LLC
Registered
736,161
14-Aug-62
14-Aug-12
Denny's
US
29, 30, 32
DFO, LLC
Registered
1,053,390
23-Nov-76
23-Nov-06
Denny's (Stylized)
US
42
DFO, LLC
Registered
740,359
6-Nov-62
6-Nov-12
Denny's All Night (and Design)
US
43
DFO, LLC
Registered
2,888,674
28-Sep-04
28-Sep-14
Denny's Til Dawn
US
42
DFO, LLC
Registered
1,720,991
29-Sep-92
29-Sep-12
Denver Scramble
US
29
DFO, LLC
Registered
2,964,207
28-Jun-05
renewal June 28, 2015
Dusk 'Til Dawn
US
42
DFO, LLC
Registered
3,051,982
31-Jan-06
31-Jan-16
Fit Fare
US
42
DFO, LLC
Registered
1,996,275
20-Aug-96
20-Aug-16
(Design only)
US
43
DFO, LLC
Registered
2,761,133
9-Sep-03
9-Sep-13
French Slam
US
30
DFO, LLC
Registered
1,735,075
24-Nov-92
24-Nov-12
French-toastix
US
30
DFO, LLC
Registered
2980325
7-26-06
Renewal July 26, 2015
A Good Place to Sit and Eat
US
43
DFO, LLC
Registered
2,896,910
26-Oct-04
26-Oct-14
Grand Slam
US
29
DFO, LLC
Registered
1,813,884
28-Dec-93
28-Dec-13
Grand Slam Breakfast
US
29
DFO, LLC
Registered
1,277,223
8-May-84
8-May-14
Grand Slam Slugger
US
29
DFO, LLC
Registered
2,683,460
4-Feb-03
3-Feb-13
Great Food and Great Service by Great People...Every Time!
US
43
DFO, LLC
Registered
2,802,016
6-Jan-04
6-Jan-14
Heartland Scramble (Block letters)
US
29
DFO, LLC
Registered
3,086,695
25-Apr-06
25-Apr-16
Jr. Grand Slam
US
29
DFO, LLC
Registered
1,270,950
20-Mar-84
20-Mar-14
Major League Burgers
US
30
DFO, LLC
Registered
2,611,072
27-Aug-02
27-Aug-12
Moons Over My Hammy
US
30
DFO, LLC
Registered
1,946,766
9-Jan-96
9-Jan-16
(Design Only)
US
42
DFO, LLC
Registered
2,005,185
1-Oct-96
1-Oct-06
Pizza Party
US
30
DFO, LLC
Registered
2,577,906
11-Jun-02
11-Jun-12
Play It Again Slam
US
29
DFO, LLC
Registered
1,736,807
1-Dec-92
1-Dec-12
Potato Volcano
US
29
DFO, LLC
Registered
3,027,397
13-Dec-05
13-Dec-15
Senior Belgian Waffle Slam
US
30
DFO, LLC
Registered
1,757,060
03/09/1993
9-Mar-13
ShrimpsAhoy
US
29
DFO, LLC
Registered
2,881,173
7-Sep-04
7-Sep-14
Slam
U.S.
29, 30
DFO, LLC
Registered
2,592,374
9-Jul-02
9-Jul-12
Slim Slam
US
30
DFO, LLC
Registered
2,569,543
14-May-02
14-May-12
Southern Slam
US
29
DFO, LLC
Registered
1,743,375
29-Dec-92
29-Dec-12
Super Bird
US
30
DFO, LLC
Registered
1,378,319
14-Jan-86
14-Jan-16
Super Slam
US
29, 30
DFO, LLC
Registered
1,944,101
26-Dec-95
12/26/2005  renewal filed 6/16/06 - grace period
Super Scrambles (Block letters)
US
29
DFO, LLC
Registered
2,966,985
12-Jul-05
renewal July 12, 2015
The Triple Play
US
29
DFO, LLC
Registered
2,683,459
4-Feb-03
3-Feb-13
'Til Dawn
US
42
DFO, LLC
Registered
2,536,481
5-Feb-02
5-Feb-12
Triple Play Deal
US
29
DFO, LLC
Registered
2,695,449
11-Mar-03
11-Mar-13
Ultimate Omelette
US
29
DFO, LLC
Registered
1,645,411
21-May-91
21-May-11





Pending U.S. Trademark Applications


None




 
 

--------------------------------------------------------------------------------

 


International Trademarks


International Mark
Country
Class
Owner1
Status
App. #/Filing Date
Reg. #/Date
Renewal Date
Denny's and French Diamond Design
Argentina
42
DFO, LLC
Registered
1928848
07/24/94
1,593,942
03/18/96
18-Mar-06
Denny's
Aruba
43
DFO, LLC
Registered
4-Aug-03
22933
05/28/2004
4-Aug-13
Denny's
Australia
30
DFO, LLC
Registered
A454,325
10/27/86
A454,325
10/27/87
27-Oct-07
Denny's (word mark)
Australia
42
DFO, LLC
Registered
714,263
07/31/96
714263
10/07/97
31-Jul-16
Denny's
Australia
29
DFO, LLC
Registered
A454,324
A454324
10/27/96
27-Oct-07
Denny's (word mark)
Australia
42
DFO, LLC
Registered
A454,326
A454326
10/27/86
27-Oct-07
Denny's and Device
Australia
42
DFO, LLC
Registered
B338729
B338729
10/08/86
8-Oct-10
Super Bird
Australia
30
DFO, LLC
Registered
A454717A
A454717
10/11/86
31-Oct-07
Dely
Austria
29, 30, 31
DFO, LLC
Registered
 
100,159
07/21/82
21-Jul-02
Denny's
Austria
42
DFO, LLC
Registered
 
100,158
07/21/82
31-Jul-12
Denny's
Barbados
29
DFO, LLC
Registered
4-Aug-93
81/8407
02/25/99
25-Feb-09
Denny's
Barbados
30
DFO, LLC
Registered
4-Aug-93
81/8408
02/25/99
25-Feb-09
Denny's
Barbados
32
DFO, LLC
Registered
4-Aug-93
81/8406
02/25/99
25-Feb-09
Denny's within a French Diamond
Barbados
29
DFO, LLC
Registered
4-Aug-93
81/8405
25-Feb-09
Denny's within a French Diamond
Barbados
32
DFO, LLC
Registered
4-Aug-93
81/8403
25-Feb-09
Denny's within a French Diamond
Barbados
30
DFO, LLC
Registered
4-Aug-93
81/8404
25-Feb-09
Denny's
Benelux
30, 32
DFO, LLC
Registered
 
175818
05/12/70
21-Jan-90
Denny's
Benelux
6,9,16,29, 30, 32
DFO, LLC
Registered
24-Jun-71
044178
06/24/80
24-Jun-10
Denny's
Bolivia
 
DFO, LLC
Registered
1830
09/07/94
C-64209
09/07/1994
1-Jul-07
Denny's
Brazil
38 will be reclassed to 43 with renewal
DFO, LLC
Registered
813.342.961
02/26/87
813.342.961
12/01/92
12/01/2002
renewal filed
Denny's and (maple leaf) Design
(in B&W)
Canada
43
DFO, LLC
Registered
Serial No. 1,142,698
TMA601,698
02/09/2004
9-Feb-19
Denny's and (maple leaf) Design
(in color)
Canada
43
DFO, LLC
Registered
Serial No. 1,129,676
598001
12-18-2003
18-Dec-18
Denny's and (French Diamond) Design
(in color)
Canada
43
DFO, LLC
Registered
Serial No. 1,122,162
TMA601,581
02/06/2004
6-Feb-19
Denny's and (French Diamond) Design
(in B&W)
Canada
43
DFO, LLC
Registered
Serial No. 1,122,165
TMA601,912
02/11/2004
11-Feb-19
Denny's and (Maple Leaf) Design
(in B&W)
Canada
43
DFO, LLC
Registered
Serial No. 1,122,164
TMA601,728
02/10/2004
10-Feb-19
Denny's and (Maple Leaf) Design
(in color)
Canada
43
DFO, LLC
Registered
Serial No. 1,122,166
TMA601,580
02/06/2004
6-Feb-19
Denny's
Canada
42
DFO, LLC
Registered
321494
04/12/1969
TMA169,549
06/05/70
5-Jun-15
Denny's and Design
Canada
42
DFO, LLC
Registered
739,942
10/28/93
TMA455,762
03/22/96
22-Mar-11
Denny's and Design
Canada
29, 30, 42
DFO, LLC
Registered
321,495
TMA169,550
06/05/70
5-Jun-15
Denny's Stylized within a French Diamond
Canada
42
DFO, LLC
Registered
739,991
10/28/93
TMA454,583
02/23/96
23-Feb-11
Grand Slam Breakfast
Canada
29
DFO, LLC
Registered
753,198
05/03/94
TMA440,682  
03/17/95
17-Mar-10
Super Bird
Canada
 
DFO, LLC
Registered
687,647
08/14/91
TMA404,315  
10/30/92
30-Oct-07
Super Slam
Canada
 
DFO, LLC
Registered
1,135,704
04/05/02
TMA569,070   
10/18/02
18-Oct-17
The Ultimate Omlette
Canada
 
DFO, LLC
Registered
687,649
08/14/91
TMA404,316   
10/30/92
30-Oct-07
Denny's, Inc.
Chile
42
DFO, LLC
Registered
3677
06/03/82
395,511
12/02/82
653.999
01/08/03
8-Jan-13
Denny's In Chinese Characters
China
42
DFO, LLC
Registered
93094339
09/30/93
777369
02/06/95
6-Feb-15
Denny's Stylized
China
32
DFO, LLC
Registered
 
180767
07/05/83
4-Jul-13
Denny's Stylized
China
29
DFO, LLC
Registered
 
180766
07/05/83
4-Jul-13
Denny's
Community Trademark (Austria, Blegium, Denmark, Finland, France, Germany,
Greece, Ireland, Italy, Luxembourg, the Netherlands, Portugal, Spain, Sweden,
United Kingdom, Cyprus, Czech Republic, Estonia, Hungary, Latvia, Lithuania,
Malta, Poland, Slovakia, Slovenia)
 
DFO, LLC
Registered
 
00789709
07/26/2002
26-Jul-12

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

International Mark Country Class
Owner1
Status
App. #/Filing Date
Reg. #/Date
Renewal Date
Denny's
Costa Rica
42
DFO, LLC
Registered
 
68.227
10/26/87
26-Oct-07
Denny's (stylized)
Costa Rica
42
DFO, LLC
Registered
 
113265
04/19/1999
19-Apr-09
Denny's (stylized in a French diamond)
Costa Rica
42
DFO, LLC
Registered
 
113266
04/19/1999
19-Apr-09
Denny's
Denmark
42
DFO, LLC
Registered
27-Jan-87
VR 01.493198
04/04/87
4-Apr-97
Denny's
Denmark
42
DFO, LLC
Registered
27-Jan-87
1493/1987
04/24/87
24-Apr-07
Denny's and French Diamond Design
Dominican Rep.
70
DFO, LLC
Registered
23,739
04/24/95
78,566
07/15/95
15-Jul-15
Denny's
Ecuador
trade name
DFO, LLC
Registered
8,388
09/18/95
793/95
09/18/95
18-Sep-05
Denny's
Ecuador
43
DFO, LLC
Registered
151.200
11/24/2004
1194-05
09/21/2005
21-Sep-15
Denny's
Egypt
42
DFO, LLC
Registered
133040
05/17/2000
133040
07/19/2004
17-May-10
Denny's
El Salvador
42
DFO, LLC
Registered
3466/94
09/20/94
171 Book 165
29-Jan-13
Denny's and Design
El Salvador
42
DFO, LLC
Registered
 
No. 160 book 188 pages 327328
02/10/2005
10-Feb-15
Denny's
Fed. Republic of Germany
42
DFO, LLC
Registered
 
1043588
06/06/89
30-Jun-09
Denny's
Fed. Republic of Germany
30
DFO, LLC
Registered
 
923334
01/20/80
31-Jan-10
Denny's
Finland
42
DFO, LLC
Registered
4793/83
09/13/83
93220
08/05/85
8-May-15
Denny's and French Diamond Design
Finland
42
DFO, LLC
Registered
1255/95
02/17/95
203660
12/31/96
31-Dec-06
Denny's
France
42
DFO, LLC
Registered
786,901
03/18/86
1347135
03/18/86
18-Mar-06
Denny's within a French Diamond
France
29,30,32,42 to 43
DFO, LLC
Registered
93/478.461
07/29/93
93478461
01/14/94
28-Jul-13
Denny's & Device
France
16,22,29,30,31,32,33
DFO, LLC
Registered
958,088
09/30/88
1491529
09/30/88
14-Sep-98
Denny's
Greece
29,30,32
DFO, LLC
Registered
70658
12/21/81
70658
10/17/84
21-Dec-01
Denny's
Guatemala
42
DFO, LLC
Registered
 
112566
03/09/2001
9-Feb-11
Denny's
Honduras
43
DFO, LLC
Registered
11476/2002
9/30/02
9.093
05/19/03
19-May-13
Denny's and Device
Italy
42
DFO, LLC
Registered
F198C001182
10/30/98
832214
01/16/01
30-Oct-08
Denny's and Device
Italy
42
DFO, LLC
Registered
32948C/82
02/02/1982
489672
03/09/88
2-Feb-02
Denny's Stylized
Italy
16,22,29,30,31,32,33,35
DFO, LLC
Registered
6-Oct-88
550713
10/16/91
10/06/1998
Denny's
Jordan
32
DFO, LLC
Registered
33895
12/27/93
33895
12/30/00
27-Dec-10
Denny's
Jordan
29
DFO, LLC
Registered
33894
12/23/93
33894
12/30/00
26-Dec-10
Denny's
Jordan
30
DFO, LLC
Registered
34223
12/27/93
34340
12/30/00
27-Dec-10
Denny's (word mark)
Korea (South)
42
DFO, LLC
Registered
78 1990
2776
11/14/80
14-Nov-10
Denny's and French Diamond Design (green checkerboard)
Korea (South)
112
DFO, LLC
Registered
94-10053
12/09/94
32941
09/06/96
6-Sep-06
Denny's with French Diamond
(cartoon letters)
Korea (South)
112 will be reclassed as 43
DFO, LLC
Registered
51-2003-866 
reclass app  
56-2003-8728
06/26/03
20818
07/29/93
29-Jul-13
Grand Slam
Korea (South)
7
DFO, LLC
Registered
96-53144
12/07/96
407949
07/06/1998
6-Jul-08
Denny's and French Diamond Design
Malaysia
30
DFO, LLC
Registered
94/08482
09/17/94
94/08482
09/26/01
17-Sep-11
All American Slam
Mexico
29
DFO, LLC
Registered
221523
01/12/1995
580276
06/30/98
12-Jan-15
All American Slam
Mexico
30
DFO, LLC
Registered
221508
01/12/95
490594
05/02/95
12-Jan-15
Denny's
Mexico
42
DFO, LLC
Registered
101064
06/11/76
204331 
07/13/77
11-Jun-11
Denny's
Mexico
46
DFO, LLC
Registered
160416
01/30/80
242337
03/13/80
12-Jan-15
Denny's & design
Mexico
43
DFO, LLC
Registered
675753
09/07/2004
856647
10/26/2004
7-Sep-14
Denny's Diner & Design
Mexico
42
DFO, LLC
Registered
464926
707755
07/27/2001
8-Jan-11
Denny's Til Dawn
Mexico
43
DFO, LLC
Registered
221494
01/12/95
498610
07/26/95
12-Jan-15
Fit Fare
Mexico
29
DFO, LLC
Registered
225137
02/21/95
488121
04/21/95
21-Feb-15
Fit Fare
Mexico
43
DFO, LLC
Registered
221492
01/12/95
487283
04/12/95
12-Jan-15

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

International Mark Country Class
Owner1
Status
App. #/Filing Date
Reg. #/Date
Renewal Date
French Slam
Mexico
30
DFO, LLC
Registered
221496
01/12/95
490589
05/02/95
12-Jan-15
French Slam
Mexico
29
DFO, LLC
Registered
221498
01/12/95
517044
02/20/96
12-Jan-15
Grand Slam
Mexico
29
DFO, LLC
Registered
 
726539
0919/2001
19-Sep-11
Grand Slam
Mexico
30
DFO, LLC
Registered
 
726540
09/19/2001
19-Sep-11
Grand Slam Breakfast
Mexico
29
DFO, LLC
Registered
221507
01/12/95
497174
07/14/95
12-Jan-15
Grand Slam Breakfast
Mexico
30
DFO, LLC
Registered
221506
01/12/95
409593
07/14/95
12-Jan-15
Moons Over My Hammy
Mexico
30
DFO, LLC
Registered
221517
01/12/95
490596
05/02/95
12-Jan-15
Moons Over My Hammy
Mexico
29
DFO, LLC
Registered
221516
01/12/95
497177
07/14/95
12-Jan-15
Scram Slam
Mexico
29
DFO, LLC
Registered
221493
01/12/95
497171
07/14/95
12-Jan-15
Scram Slam
Mexico
30
DFO, LLC
Registered
221510
01/12/95
490595
05/02/95
12-Jan-15
The Super Bird
Mexico
29
DFO, LLC
Registered
221500
01/12/95
494073
06/12/95
12-Jan-15
The Super Bird
Mexico
30
DFO, LLC
Registered
221499
01/12/95
490590
05/02/95
12-Jan-15
Denny's
Netherland Antilles
43
DFO, LLC
Registered
08/05/2003
D-30042
10044
09/30/2003
5-Aug-13
Denny's
New Zealand
16
DFO, LLC
Registered
 
B143209
07/19/82
19-Jul-17
Denny's
New Zealand
29
DFO, LLC
Registered
 
B143208
07/19/82
19-Jul-17
Denny's
New Zealand
30
DFO, LLC
Registered
 
B92476
01/01/70
20-Jan-15
Denny's
New Zealand
32
DFO, LLC
Registered
 
B92477
01/20/77
20-Jan-15
Denny's (checkerboard background
with Kiwi bird)
New Zealand
43
DFO, LLC
Registered
672625
01/30/03
672625
01/30/03
30-Jan-10
Denny's
Nicaragua
42
DFO, LLC
Registered
 
567200
11/10/76
9-Nov-16
Denny's
Norway
29,43
DFO, LLC
Registered
810540
02/23/81
112099 
09/23/82
23-Sep-12
Denny's
Panama
43
DFO, LLC
Registered
 
1032
08/17/76
8/17/2006  renewal filed 02/01/2006
Denny's
Paraguay
42
DFO, LLC
Registered
09693
05/27/94
268787
06/14/2004
14-Jun-14
Denny's
Paraguay
30
DFO, LLC
Registered
09692
05/27/94
272.708
10/26/04
26-Oct-14
Denny's
Paraguay
29
DFO, LLC
Registered
09691
05/27/94
233795
03/23/2001
23-Mar-10
Denny's and Design
Paraguay
42
DFO, LLC
Registered
9420250
09/30/94
268787
06/14/2004
14-Jun-14
Denny's
Peru
43
DFO, LLC
Registered
8/7/2003
00627
2-Nov-13
Denny's
Philippines
42
DFO, LLC
Registered
119,857
04/18/97
4-1997-119857
08/28/2004
28-Aug-24
Denny's
Saudi Arabia
43
DFO, LLC
Registered
23002
11/17/93
325/20
11/12/94
13-Apr-13
Denny's
Singapore
42
DFO, LLC
Published
S/10167/94
11/22/94
   
Denny's
Singapore
42
DFO, LLC
Registered
S/2555/97
03/05/97
T97/02555E
03/05/97
5-Mar-07
Denny's
Singapore
43
DFO, LLC
Registered
24-Jul-02
T02/11157B
07/24/02
24-Jul-12
Denny's
Spain
32
DFO, LLC
Registered
2285170/4
01/24/00
2285170
01/24/2000
 
Denny's
Spain
43
DFO, LLC
Registered
02588786/6
03/29/2004
2588786
09/24/2004
29-Mar-14
Denny's
Spain
30
DFO, LLC
Registered
 
2285169
 
Denny's
Sweden
43
DFO, LLC
Registered
 
186206
04/22/83
22-Apr-13
Denny's
Switzerland
30,32
DFO, LLC
Registered
 
379434
02/02/70
2-Feb-10
Denny's
Taiwan
19
DFO, LLC
Registered
80-33942
01/09/91
565210
07/16/92
15-Jul-02
Denny's
Taiwan
45
DFO, LLC
Registered
 
44743
01/01/71
31-Dec-10
Denny's
Taiwan
7
DFO, LLC
Registered
 
1631
10/01/78
30-Sep-08
Denny's and French Diamond Design
Taiwan
42
DFO, LLC
Registered
83049004
07/25/94
80513
01/01/96
30-Sep-98
Denny's in Chinese Characters
Taiwan
26
DFO, LLC
Registered
 
279328
04/15/95
15-Apr-05
Denny's (word mark)
Thailand
42
DFO, LLC
Registered
459786
07/17/01
SM17054
08/13/02
16-Jul-11
Denny's
Thailand
42
DFO, LLC
Registered
219066
09/11/91
163875
09/11/91
10-Sep-01
Denny's and French Diamond Design
Thailand
42
DFO, LLC
Registered
283406
03/31/95
SM4225
03/31/95
30-Mar-05

 
 
 
 

--------------------------------------------------------------------------------

 
 

International Mark Country Class
Owner1
Status
App. #/Filing Date
Reg. #/Date
Renewal Date
Denny's
Turkey
42
DFO, LLC
Registered
13-Jan-00
2000 00540
01/13/00
13-Jan-10
Denny's
United Arab Emirates
43
DFO, LLC
Registered
64281
10/12/2004
58106
02/27/2006
12-Oct-14
Denny's and Design
Uruguay
42
DFO, LLC
Registered
272.046
272.046
11/08/96
8-Nov-06
Denny's
Venezuela
43
DFO, LLC
Registered
 
17,615D
09/22/83
22-Sep-08
Denny's
Venezuela
43
DFO, LLC
Registered
01053.83
13783-D
10/19/78
19-Oct-03
Denny's
Venezuela
46
DFO, LLC
Registered
 
136,159
09/23/88
23-Sep-03

 

--------------------------------------------------------------------------------

 
1 Filings to change the name of the owner from DFO, Inc. to DFO, LLC are
underway.  We expect most of the countries to have the name change recorded
within a few months.

 


 
Pending International Trademarks



International Mark Country Class Owner Status App. #/Filing Date
Denny's
Argentina
43
DFO, LLC
Pending
2.653.103
02/24/2006
Denny's
Bahamas
42
DFO, LLC
Pending
24,762
3/28/2002
Denny's
Colombia
42
DFO, LLC
Pending
275278
08/28/87
Denny's
Columbia
32
DFO, LLC
Pending
275279
01/01/92
Denny's
Guatemala
43
DFO, LLC
Application
M-7590-2002
Denny's
Lebanon
 
DFO, LLC
Pending
 
Denny's and French Diamond Design
Malaysia
31
DFO, LLC
published for opposition
94/08483
09/17/94
Denny's and French Diamond Design
Malaysia
29
DFO, LLC
published for opposition
94/08481
09/17/94
Denny's
Malaysia
43
DFO, LLC
published for opposition
04020457
12/28/2004




 
 
 

--------------------------------------------------------------------------------

 
 
Schedule IV
to Guarantee and
Collateral Agreement
 
Insurance Requirements
 
(a)  Parent and the Borrowers will, and will cause each Subsidiary Loan Party
to, maintain (or cause to be maintained on its behalf) with financially sound
and reputable insurance companies:
 
(i)  fire, boiler and machinery, and extended coverage insurance, on a
replacement cost basis, with respect to all personal property and improvements
to real property (in each case constituting Collateral), in such amounts as are
customarily maintained by companies in the same or similar business operating in
the same or similar locations;
 
(ii)  commercial general liability insurance against claims for bodily injury,
death or property damage occurring upon, about or in connection with the use of
any properties owned, occupied or controlled by it, providing coverage on an
occurrence basis with a combined single limit of not less than $1,000,000 and
including the broad form CGL endorsement; and
 
(iii)  such other insurance as may be required by law.
 
Deductibles or self-insured retention shall not exceed $100,000 for fire, boiler
and machinery and extended coverage policies or $500,000 for commercial general
liability policies.
 
(b)  Fire, boiler and machinery and extended coverage policies maintained with
respect to any Collateral shall be endorsed or otherwise amended to include (i)
a lenders’ loss payable clause in favor of the Collateral Agent and providing
for losses thereunder to be payable to the Collateral Agent or its designee,
(ii) a provision to the effect that neither any Loan Party, the Collateral Agent
nor any other party shall be a coinsurer and (iii) such other provisions as the
Collateral Agent may reasonably require from time to time to protect the
interests of the Lenders.  Commercial general liability policies shall be
endorsed to name the Collateral Agent as an additional insured.  Business
interruption policies shall name the Collateral Agent as loss payee.  Each such
policy referred to in this paragraph also shall provide that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium except
upon not less than 10 days’ prior written notice thereof by the insurer to the
Collateral Agent (giving the Collateral Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason except upon not less than 30
days’ prior written notice thereof by the insurer to the Collateral Agent.  The
Borrowers shall deliver to the Collateral Agent, prior to the cancellation,
modification or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent) together with evidence reasonably
satisfactory to the Collateral Agent of payment of the premium therefor.
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit I
to Guarantee and
Collateral Agreement

 
SUPPLEMENT NO. __ dated as of [_______] (this “Supplement”), to the Amended and
Restated Guarantee and Collateral Agreement dated as of December [__], 2006 (the
“Guarantee and Collateral Agreement”), among Denny’s, Inc., a California
corporation, and Denny’s Realty, LLC, a Delaware limited liability company (each
of the foregoing, individually, a “Borrower” and collectively, the “Borrowers”),
Denny’s Corporation, a Delaware corporation (“Parent”), Denny’s Holdings, Inc.,
a New York corporation (“Denny’s Holdings”), DFO, LLC, a Delaware limited
liability company (“DFO”), each other Subsidiary Loan Party, and Bank of
America, N.A. (“Bank of America”), as Collateral Agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined herein).
 
A.  Reference is made to the Amended and Restated Credit Agreement dated as of
December [__], 2006 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among (i) the Borrowers, (ii) Parent,
Denny’s Holdings and DFO, as Guarantors, (iii) the Lenders party thereto (the
“Lenders”), and (iv) Bank of America, as Administrative Agent and Collateral
Agent.
 
B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guarantee
and Collateral Agreement referred to therein.
 
C.  The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Bank to issue Letters
of Credit.  Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Loan Parties under the Guarantee
and Collateral Agreement by execution and delivery of an instrument in the form
of this Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Loan Party under the Guarantee and Collateral
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.
 
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
 
SECTION 1.  In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Loan
Party, a Grantor and a Guarantor under the Guarantee and Collateral Agreement
with the same force and effect as if originally named therein as a Subsidiary
Loan Party, a Grantor and a Guarantor, and the New Subsidiary hereby (a) agrees
to all the terms and provisions of the Guarantee and Collateral Agreement
applicable to it as a Subsidiary Loan Party, Grantor and Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Grantor and Guarantor thereunder are true and correct on and as of the
date hereof.  In furtherance of the foregoing, the New Subsidiary, as security
for the payment and performance in full of the Obligations (as defined in the
Guarantee and Collateral Agreement), does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties and their successors and assigns, a security interest in and lien on all
of the New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Guarantee and Collateral Agreement) of the New Subsidiary.  Each
reference to a “Subsidiary Loan Party”, a “Grantor” or a “Guarantor” in the
Guarantee and Collateral Agreement shall be deemed to include the New
Subsidiary.  The Guarantee and Collateral Agreement is hereby incorporated
herein by reference.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.  The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
 
SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which, when taken together, shall constitute a single
contract. This Supplement shall become effective when (a) the Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and (b) the Collateral Agent has executed a counterpart
hereof.  Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
 
SECTION 4.  The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Article 9 Collateral of the New Subsidiary, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all the Pledged
Securities of the New Subsidiary and (c) set forth under its signature hereto,
is the true and correct legal name of the New Subsidiary, its jurisdiction of
formation and the location of its chief executive office.
 
SECTION 5.  Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.
 
SECTION 6.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF
RELATING TO CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
 
SECTION 7.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability in such jurisdiction of the
remaining provisions hereof and of the Guarantee and Collateral Agreement; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.
 
SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Collateral Agent.
 
IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.
 


 
 

--------------------------------------------------------------------------------

 
 

 
[NAME OF NEW SUBSIDIARY]
 
by                                                        
 
Name:
   
Title:
               
Legal Name:
Jurisdiction of
Formation:
Location of Chief
Executive Office:



 

 
BANK OF AMERICA, N.A, as,
Collateral Agent,
 
by                                                        
 
Name:
   
Title:
       



 

 
 
 

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF ACKNOWLEDGMENT
 
COMMONWEALTH OR STATE
OF                                                          )
                                                                                                                          
)  ss.
COUNTY
OF                                                                                                    )


On this ___ day of __________________, 20__, before me, the undersigned notary
public, personally appeared ______________________, proved to me through
satisfactory evidence of identification, which were
_____________________________, to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that (he)(she) signed it
voluntarily for its stated purpose (as ______________ for __________________, a
_______________________).
 






______________________________
(official signature and seal of notary)


My commission expires:


 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule I
to Supplement No.___ to the
Guarantee and
Collateral Agreement
 
LOCATION OF ARTICLE 9 COLLATERAL
 
Description
Location
       

 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule II to
Supplement No. __
to the Guarantee and
Collateral Agreement
 
PLEDGED STOCK
 
Number of
Issuer Certificate
Registered
Owner
Number and Class
of Equity Interest
Percentage of
Equity Interests
               



 


 
PLEDGED DEBT SECURITIES
 
Issuer
Principal
Amount
Date of Note
Maturity Date
               





OTHER PROPERTY
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT II
to Guarantee and
Collateral Agreement
[FORM OF]
PERFECTION CERTIFICATE
 
Reference is made to the Amended and Restated Credit Agreement dated as of
December [__], 2006 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among Denny’s, Inc. and Denny’s Realty,
LLC, as Borrowers, Denny’s Corporation, Denny’s Holdings, Inc. and DFO, LLC, as
Guarantors, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement referred to therein, as applicable.
 
The undersigned, Financial Officers and Legal Officers, respectively, of
Denny's, Inc. and Denny's Realty, LLC, hereby certify to the Administrative
Agent and each other Secured Party as follows:
 
1.           Names.  (a)   The exact legal name of each Grantor, as such name
appears in its respective certificate of formation, is as follows:
 
(b)  Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:
 
(c)  Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years.  Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization.  If any such change has occurred, include in Schedule 1 the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.
 
(d)  The following is a list of all other names (including trade names or
similar appellations) used by each Grantor or any of its divisions or other
business units in connection with the conduct of its business or the ownership
of its properties at any time during the past five years:
 
(e)  Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization:
 
 
Grantor
 
Jurisdiction
Organizational
Identification Number
     

(f)  Set forth below is the Federal Taxpayer Identification Number of each
Grantor:
 
 
Grantor
Federal Taxpayer
Identification Number
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
2.  Current Locations.  (a)  The chief executive office of each Grantor is
located at the address set forth opposite its name below:


Grantor
Mailing Address
County
State
       

 
(b)  Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts Receivable
or General Intangibles (with each location at which Chattel Paper, if any, is
kept being indicated by an “*”):


Grantor
Mailing Address
County
State
       

 
(c)  The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:
 
Grantor
Jurisdiction
   

 
(d) Set forth below opposite the name of each Grantor are all the locations
where such Grantor maintains any Inventory or Equipment or other Collateral not
identified above:


Grantor
Mailing Address
County
State
       

 
(e)  Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b), (c) or (d) above:


Grantor
Mailing Address
County
State
       



(f) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the Collateral of such Grantor:


Grantor
Mailing Address
County
State
       



3.  Unusual Transactions.  All Accounts have been originated by the Grantors and
all Inventory has been acquired by the Grantors in the ordinary course of
business.
 
4.  File Search Reports.  File search reports have been obtained from each
Uniform Commercial Code filing office identified with respect to such Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.
 
5.  UCC Filings.  UCC Financing statements in substantially the form of Schedule
5 hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the Collateral is comprised of fixtures, timber to be cut or as
extracted Collateral from the wellhead or minehead, in the proper local
jurisdiction, in each case as set forth with respect to such Grantor in Section
2 hereof.
 
6.  Schedule of Filings.  Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.
 
 
 
 

--------------------------------------------------------------------------------

 
 
7.  Stock Ownership and other Equity Interests.  Attached hereto as Schedule 7
is a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interests of each of the Grantors and each Subsidiary of each of the Grantors
and the record and beneficial owners of such stock, partnership interests,
membership interests or other equity interests. Also set forth on Schedule 7 is
each equity investment of each of the Grantors that represents 50% or less of
the equity of the entity in which such investment was made.
 
8.  Debt Instruments.  Attached hereto as Schedule 8 is a true and correct list
of all promissory notes and other evidence of indebtedness held by each of the
Grantors that are required to be pledged under the Guarantee and Collateral
Agreement, including all intercompany notes between each of the Grantors and any
of their respective Subsidiaries and any Subsidiary of a Grantor and any other
Subsidiary such Grantor.
 
9.  Advances.  Attached hereto as Schedule 9 is (a) a true and correct list of
all advances made by each of the Grantors to any Subsidiary of such Grantor made
by any Subsidiary of a Grantor to such Grantor or to any other Subsidiary of
such Grantor (other than those identified on Schedule 8), which advances will be
on and after the date hereof evidenced by one or more intercompany notes pledged
to the Collateral Agent under the Guarantee and Collateral Agreement and (b) a
true and correct list of all unpaid intercompany transfers of goods sold and
delivered by or to each of the Grantors or any Subsidiary of any Grantor.
 
10.  Mortgage Filings.  Attached hereto as Schedule 10 is a schedule setting
forth, with respect to each Mortgaged Property, (a) the exact name of the Person
that owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Collateral Agent to obtain a perfected security interest therein.
 
11.  Intellectual Property.  Attached hereto as Schedule 11(A) in proper form
for filing with the United States Patent and Trademark Office is a schedule
setting forth all of each Grantor’s Patents, Patent Licenses, Trademarks and
Trademark Licenses, including the name of the registered owner, the registration
number and the expiration date of each Patent, Patent License, Trademark and
Trademark License owned by any Grantor. Attached hereto as Schedule 11(B) in
proper form for filing with the United States Copyright Office is a schedule
setting forth all of each Grantor’s Copyrights and Copyright Licenses, including
the name of the registered owner, the registration number and the expiration
date of each Copyright or Copyright License owned by any Grantor.
 
12.  Commercial Tort Claims.  Attached hereto as Schedule 12 is a true and
correct list of commercial tort claims in excess of $1,000,000 held by any
Grantor, including a brief description thereof.
 
13.  Deposit Accounts.  Attached hereto as Schedule 13 is a true and correct
list of deposit accounts maintained by each Grantor, including the name and
address of the depositary institution, the type of account, and the account
number.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[   ] day of [       ], 2006.
 
DENNY'S, INC.
 
by

 
Name:
Title:    [Financial Officer]
 
by

 
Name:
Title:    [Legal Officer]
 
DENNY'S REALTY, LLC
 
by

 
Name:
Title:    [Financial Officer]
 
by

 
Name:
Title:    [Legal Officer]
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1
 
Changes in Corporate Identity
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5
 
Form of UCC Financing Statement
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6
 
Schedule of Filings
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7
 
Stock Ownership and Other Equity Interests
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 8
 
Debt Instruments
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 9
 
Advances
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 10
 
Mortgage Filings
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 11(A)
 
Intellectual Property
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 11(B)
 
Intellectual Property
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 12
 
Commercial Tort Claims
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 13
 
Deposit Accounts
 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT III to
Guarantee and
Collateral Agreement
 
[FORM OF]
DEPOSIT ACCOUNT CONTROL AGREEMENT
 
DEPOSIT ACCOUNT CONTROL AGREEMENT dated as of [        ], (this “Agreement”),
among [GRANTOR], a [              ] [corporation] [limited liability company]
(the “Grantor”), BANK OF AMERICA, N.A (“Bank of America”), as collateral agent
(in such capacity, the “Collateral Agent”), and
 
[            ], a [              ] banking corporation (the “Bank”).
 
A.  Reference is made to (a) the Amended and Restated Credit Agreement dated as
of December [__], 2006 (as amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), among Denny’s, Inc., a California
corporation and Denny’s Realty, LLC, a Delaware limited liability company (each
of the foregoing, individually, a “Borrower” and collectively, the “Borrowers”),
Denny’s Corporation, a Delaware corporation (“Parent”), Denny’s Holdings, Inc.,
a New York corporation (“Denny’s Holdings”), DFO, LLC, a Delaware limited
liability company (“DFO”), the Lenders party thereto and Bank of America, as
Administrative Agent, and (b) the Amended and Restated Guarantee and Collateral
Agreement dated as of December [__], 2006 (as amended, supplemented, restated or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
among the Borrowers, Parent, Denny’s Holdings, DFO, each other Subsidiary Loan
Party and Bank of America, as Collateral Agent.
 
B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guarantee
and Collateral Agreement.
 
C.  The Bank has established the following deposit accounts in the name of and
for the benefit of the Grantor (the “Accounts”):
 
Account Number                                           Account Name
 
D.  The Grantor has granted to the Collateral Agent for the benefit of the
Secured Parties a security interest in the Accounts.
 
E.  The Collateral Agent, the Grantor and the Bank are entering into this
Agreement to perfect the security interest of the Collateral Agent in the
Accounts and to provide for certain additional rights and obligations with
respect thereto.
 
Accordingly, the Collateral Agent, the Bank and the Grantor agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.  The Accounts.  All parties agree that the Accounts are “deposit
accounts” within the meaning of Article 9 of the Uniform Commercial Code of the
State of New York (the “New York UCC”).  All funds at any time on deposit in the
Accounts shall be held by the Bank subject to the terms of this Agreement.  The
Bank has not and will not agree with any third party to comply with instructions
or other directions concerning the Accounts or the disposition of funds in the
Accounts originated by such third party without the prior written consent of the
Collateral Agent.
 
SECTION 2.  Subordination of Setoff, etc.  Except as otherwise provided in the
Credit Agreement with respect to rights of set off available to the Bank in its
capacity as a Lender (if and so long as the Bank is a Lender thereunder), the
Bank waives all banker’s liens, security interests, encumbrances, claims and
rights of setoff it may have, now or in the future, against the Accounts or any
funds in the Accounts other than in connection with the payment of the Bank’s
customary fees and charges with respect to the maintenance of the Accounts and
for the reversal of provisional credits.
 
SECTION 3.  Control.  If no Default Notice (as defined below) is in effect, the
Bank may comply with instructions directing the disposition of funds in the
Accounts originated by the Grantor or its authorized
representatives.  Immediately following an Event of Default and the delivery by
the Collateral Agent of a written notice to the Bank that the Collateral Agent
is thereby exercising exclusive control over the Accounts (such notice referred
to herein as a “Default Notice”), (a) the Accounts shall, without further action
on the part of the Grantor, the Collateral Agent or the Bank, be placed under
the sole dominion and control of the Collateral Agent, who shall possess all
right, title and interest in all of the items from time to time in the Accounts,
(b) neither the Grantor nor any person or entity claiming by, through or under
the Grantor shall have any right, title or interest in, or control over the use
of, or any right to withdraw any amount from, the Accounts, (c) the Bank shall
be entitled to rely on, and shall act in accordance with, all instructions given
to it by the Collateral Agent with respect to the Accounts and without further
consent by the Grantor or any other person and (d) the Bank will not (i) deliver
to the Grantor or any affiliate, employee or agent of the Grantor or permit the
Grantor or any affiliate, employee or agent of the Grantor to withdraw or
transfer any cash, proceeds or other items held in the Accounts or (ii) take any
instruction from the Grantor or any affiliate, employee or agent of the Grantor
with respect to the Accounts or any cash, proceeds or other item held
therein.  The Collateral Agent hereby agrees not to deliver a Default Notice
unless an Event of Default has occurred and is continuing.
 
SECTION 4. Statements, Confirmations and Notices of Adverse Claims.  The Bank
will send copies of all statements concerning the Accounts to each of the
Grantor and the Collateral Agent at its address for notices set forth below its
signature hereto. Upon receipt of written notice of any lien, encumbrance or
adverse claim against an Account or any funds credited thereto, the Bank will
promptly notify the Collateral Agent and the Grantor thereof.
 
SECTION 5.  Limited Responsibility of the Bank.  Except for acting on the
Grantor’s instructions in violation of Section 3 above, the Bank shall have no
responsibility or liability to the Collateral Agent for complying with
instructions concerning the Accounts from the Grantor or the Grantor’s
authorized representatives which are received by the Bank before the Bank
receives a Default Notice.  The Bank shall have no responsibility or liability
to the Grantor for complying with a Default Notice or complying with
instructions concerning the Accounts originated by the Collateral Agent, and
shall have no responsibility to investigate the appropriateness of any such
instruction or Default Notice, even if the Grantor notifies the Bank that the
Collateral Agent is not legally entitled to originate any such instruction or
Default Notice.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 6. Indemnification of the Bank.  The Grantor agrees to indemnify
against, and to hold the Bank, its directors, officers, agents and employees
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against the Bank, its directors, officers, agents and employees
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the transactions
contemplated hereby, or (ii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not the Bank, its directors,
officers, agents or employees are a party thereto; provided that such indemnity
shall not be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of the Bank.
 
SECTION 7.  Customer Agreement.  In the event of a conflict between this
Agreement and any other agreement between the Bank and the Grantor, the terms of
this Agreement will prevail.
 
SECTION 8. Termination.  This Agreement shall continue in effect until the
Collateral Agent has notified the Bank in writing that this Agreement, or the
Collateral Agent’s security interest in the Accounts, is terminated. Upon
receipt of such notice, the obligations of the Bank hereunder with respect to
the operation and maintenance of the Accounts after the receipt of such notice
shall terminate, the Collateral Agent shall have no further right to originate
instructions concerning the Accounts and any previous Default Notice delivered
by the Collateral Agent shall be deemed to be of no further force and effect.
 
SECTION 9. Complete Agreement.  This Agreement and the instructions and notices
required or permitted to be executed and delivered hereunder set forth the
entire agreement of the parties with respect to the subject matter hereof, and,
subject to Section 7 above, supersede any prior agreement and contemporaneous
oral agreements of the parties concerning its subject matter.
 
SECTION 10. Waivers; Amendment.  (a)  No failure or delay by the Collateral
Agent in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy, or any abandonment or discontinuance of steps to enforce such a
right, power or remedy, preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.  The rights, powers and remedies
of the Collateral Agent are cumulative and are not exclusive of any rights,
powers or remedies it would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section 10, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No notice or demand on any Bank in any case shall
entitle any Banks to any other or further notice or demand in similar or other
circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Grantor, the Bank and the Collateral Agent with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02 of the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 11. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability in such jurisdiction
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 12.  Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party, and all covenants, promises and
agreements by or on behalf of the Grantor, the Bank or the Collateral Agent that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
 
SECTION 13. Notices.  All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.
 
SECTION 14.  Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
 
SECTION 15.  Organization; Powers.  (a)(i) The Grantor hereby represents and
warrants that it is a [corporation] [limited liability company] duly organized,
validly existing and in good standing under the laws of [          ] and has
full corporate power and authority under such laws to execute, deliver and
perform its obligations under this Agreement, (ii) the Bank hereby represents
and warrants that it is a [corporation] duly organized, validly existing and in
good standing under the laws of [          ] and has full corporate power and
authority under such laws to execute, deliver and perform its obligations under
this Agreement and (iii) the Collateral Agent hereby represents and warrants
that it is a national banking association duly organized, validly existing and
in good standing under the laws of The United States of America and has full
corporate power and authority under such laws to execute, deliver and perform
its obligations under this Agreement and (b) each of the Grantor, the Bank and
the Collateral Agent hereby represents and warrants that (i) its execution,
delivery and performance of its obligations under this Agreement have been duly
and effectively authorized by all necessary corporate action and (ii) this
Agreement has been duly executed and delivered by it and constitutes its valid
and binding obligation, enforceable in accordance with its terms.
 
SECTION 16.  Independence.  The Bank shall be an independent contractor.  This
Agreement does not give rise to any partnership, joint venture or fiduciary
relationship.
 
SECTION 17.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
 
SECTION 18.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 18.
 
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 

 
[GRANTOR]
 
by
   
                                                                                      
   
Name:
   
Title:
   
Address for Notices:






 
BANK OF AMERICA, N.A,
as Collateral Agent,
 
by
   
                                                                                      
   
Name:
   
Title:
   
Address for Notices:






 
[BANK]
 
by
   
                                                                                      
   
Name:
   
Title:
   
Address for Notices:






